Exhibit 10.15

 

AGREEMENT TO LEASE AND SELL ASSETS

 

This Agreement to Lease and Sell Assets (the “Agreement”) is made as of June 2,
2003 (the “Effective Date”) by and between THE BOARD OF TRUSTEES OF THE LELAND
STANFORD JUNIOR UNIVERSITY, a body having corporate powers under the laws of the
State of California (“Owner”), and 3301 HILLVIEW HOLDINGS, INC., a Delaware
corporation (“Lessee”), in the following factual context:

 

A. Owner is the owner of certain real property located in Palo Alto, Santa Clara
County, California, commonly known as 3301-3307 Hillview Avenue, and more
particularly described in Exhibit “A”, together with all rights-of-way,
easements, and appurtenances benefiting such real property (collectively, the
“Land”). The Land, together with the Improvements (as defined in Section
1.2(b)), shall be referred to collectively as the “Property”.

 

B. Lessee is the current tenant on the Property pursuant to a lease of the
Improvements dated as of September 24, 1999, between Owner and Lessee (the
“Space Lease”).

 

C. Owner desires to ground lease the Land and sell to Lessee the Related Assets
(as defined in Section 1.2), and Lessee desires to ground lease the Land from
Owner and purchase the Related Assets.

 

NOW THEREFORE, the parties agree as follows:

 

SECTION 1 GROUND LEASE, SALE OF OTHER ASSETS

 

1.1 Ground Lease. Subject to the terms and conditions of this Agreement, at the
Closing (as defined in Section 5.1), Owner shall ground lease the Land to Lessee
and Lessee shall ground lease the Land from Owner pursuant to a ground lease in
the form of Exhibit “B” attached hereto and made a part hereof (the “Ground
Lease”). The Ground Lease shall provide for the termination of the Space Lease
as of the Closing.

 

1.2 Related Assets. Subject to and on the terms and conditions of this
Agreement, at the Closing, Owner shall sell and convey to Lessee and Lessee
shall acquire from Owner all of the following assets (collectively, the “Related
Assets”):

 

(a) Improvements. Any and all improvements, buildings, structures, systems,
facilities, fixtures, landscaping, fences and parking areas located on the Land,
and any and all machinery, equipment, apparatus and appliances owned by Owner
that is incorporated into the foregoing and used in connection with the
operation or occupancy of the foregoing and/or the Land, including, without
limitation, all electrical, mechanical, structural, heating, ventilation,
air-conditioning and other equipment and operating systems (collectively, the
“Improvements”); and



--------------------------------------------------------------------------------

(b) Other Assets. All of Owner’s right, title and interest in and to all
tangible and intangible assets of any nature relating exclusively to the
Property, including, without limitation, the following (if any): (i) all
licenses, permits, approvals and entitlements (including, without limitation,
all land use and development rights and approvals); (ii) all warranties and
guaranties on the Improvements, to the extent such warranties and guaranties are
assignable; (iii) all plans, specifications, architectural and engineering
drawings and prints relating to the Improvements; (iv) the name or address of
the buildings (but not the name “Stanford Research Park” except as a geographic
identification); (v) the Space Lease and all contract rights related to the
construction, operation, ownership or management of the Property; (vi) insurance
proceeds and condemnation awards or claims thereto to be assigned to Lessee
under Section 7 below; (vii) all books and records relating to the Property;
(viii) all fixtures and personal property used by Owner in connection with the
Property; and (ix) any other intangible property used by Owner in connection
with the Property (collectively, the “Other Assets”). Lessee acknowledges that
the Other Assets do not include any trade names or trade marks belonging to
Owner.

 

(c) Exclusion of Remediation Systems. Notwithstanding the foregoing, all of the
“Remediation Systems” (as defined in the Ground Lease) are excluded from the
definition of Related Assets. Lessee acknowledges that such Remediation Systems
are owned by third parties who have the right to maintain such Remediation
Systems on the Property pursuant to the access agreements described in Exhibit
“C” attached hereto (the “Access Agreements”), and Lessee’s rights in and to the
Property after Closing will be subject to such third party rights. Owner
represents and warrants to Lessee that Owner has delivered to Lessee true,
correct and complete copies of the Access Agreements. Owner further represents
that Exhibit “D” attached hereto is a true and complete copy of the Access
Agreement that is Item 16 on the list of Permitted Exceptions attached as
Exhibit “F”, and that such Access Agreement is in full force and effect.

 

SECTION 2 PURCHASE PRICE AND PREPAID LAND RENT

 

2.1 Purchase Price. The purchase price for the Related Assets (the “Purchase
Price”) shall be Eighty Million Dollars ($80,000,000).

 

2.2 Prepaid Land Rent. In connection with its lease of the Land, Lessee has
agreed to prepay a portion of the land rent at Closing in the amount of
Twenty-Eight Million Dollars ($28,000,000) (the “Prepaid Land Rent”).

 

2.3 Payment. Lessee shall pay the Purchase Price to Owner as follows:

 

(a) Deposit. Within one (1) business day after the Effective Date, Lessee shall
deposit with First American Title Guaranty Company, 1737 North First Street,
Suite 500, San Jose, California 95112 Attn: Dian Blair, Escrow No. NCS-15360-SC
(the “Title Company”) by a confirmed wire transfer of funds, the sum of One
Million Five Hundred Thousand Dollars ($1,500,000) (the “Deposit”). The Title
Company shall

 

2



--------------------------------------------------------------------------------

hold the Deposit in a federally insured interest-bearing account for the benefit
of Lessee. If the ground lease of the Land and the sale of the Related Assets as
contemplated hereunder is consummated, the Deposit and all interest accrued
thereon shall be credited against the Purchase Price. If the ground lease of the
Land and the sale of the Related Assets as contemplated hereunder is not
consummated solely due to Lessee’s breach of the terms of this Agreement, and
provided that Owner is not in breach of its obligations under this Agreement,
the Deposit and all interest accrued thereon shall be paid to and retained by
Owner as liquidated damages pursuant to Section 2.4. If the ground lease of the
Land and the sale of the Related Assets as contemplated hereunder is not
consummated for any other reason, including, without limitation, because of the
failure of any express condition precedent (other than the condition set forth
in Section 4.1(e)) or as a result of a default by Owner hereunder, the Deposit
and all interest accrued thereon shall be returned to Lessee.

 

(b) Payment of Balance. The balance of the Purchase Price as adjusted by
Sections 5.5 and 5.6, over and above the Deposit and the Prepaid Land Rent,
shall be paid by Lessee through escrow at the Closing by electronic transfer of
immediately available funds.

 

2.4 Liquidated Damages. IN THE EVENT THE SALE OF THE RELATED ASSETS AND THE
GROUND LEASE OF THE LAND TO LESSEE IS NOT CONSUMMATED SOLELY AS A RESULT OF
LESSEE’S BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT, OWNER, BY WRITTEN
NOTICE TO LESSEE, SHALL MAKE DEMAND FOR PERFORMANCE, AND IF LESSEE SHALL FAIL TO
PERFORM WITHIN FIVE (5) DAYS AFTER DELIVERY OF SUCH DEMAND, OWNER MAY TERMINATE
THIS AGREEMENT. LESSEE AND OWNER ACKNOWLEDGE AND AGREE THAT FIXING OWNER’S
ACTUAL DAMAGES IN THE EVENT OF LESSEE’S BREACH OF ITS OBLIGATIONS UNDER THIS
AGREEMENT WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE. THEREFORE,
IN THE EVENT OF LESSEE’S BREACH OF SUCH OBLIGATIONS, THE PARTIES HAVE AGREED,
AFTER NEGOTIATION, THAT THE DEPOSIT SHALL CONSTITUTE OWNER’S SOLE AND EXCLUSIVE
RIGHT TO DAMAGES AND THAT THIS SUM REPRESENTS A REASONABLE ESTIMATE OF THE
ACTUAL DAMAGES OWNER WOULD INCUR IN THE EVENT OF LESSEE’S BREACH OF ITS
OBLIGATIONS UNDER THIS AGREEMENT. OWNER WAIVES ANY RIGHT TO SPECIFIC PERFORMANCE
OR DAMAGES OTHER THAN AS SET FORTH IN THIS SECTION. BY INITIALING IN THE SPACES
WHICH FOLLOW, OWNER AND LESSEE SPECIFICALLY AND EXPRESSLY AGREE TO ABIDE BY THE
TERMS AND PROVISIONS OF THIS SECTION 2.4 GOVERNING LIQUIDATED DAMAGES.

 

Owner (JS)

  Lessee (DWR)

 

3



--------------------------------------------------------------------------------

SECTION 3 DUE DILIGENCE

 

3.1 Due Diligence Period; Inspection and Access.

 

(a) Due Diligence Period. The “Due Diligence Period” shall mean the inspection
period ending on the Effective Date.

 

(b) Due Diligence Investigation. Owner and Lessee acknowledge that Lessee has
conducted its investigation of the Property during the Due Diligence Period.
This investigation (the “Due Diligence Investigation”) has included, at Lessee’s
election: a physical inspection of the Property, including, but not limited to,
inspection and examination of soils, environmental factors, hazardous
substances, if any, and archeological information relating to the Property;
geological and other tests; review and investigation of any zoning, permits,
reports, engineering data (including but not limited to, engineering evaluations
of the Improvements); review of all governmental matters affecting the Property;
review of the condition of title to the Property; review of material documents
relating to the ownership and operation of the Property; and review of such
other matters pertaining to an investment in the Property as Lessee deemed
advisable.

 

(c) Access and Conditions. As the current tenant of the Property under the Space
Lease, Lessee and its representatives have an existing right of access to the
Property. Notwithstanding the foregoing, the Due Diligence Investigation has
been and remains subject to the following conditions:

 

(i) All information supplied by Owner in the course of Lessee’s Due Diligence
Investigation remained the property of Owner. In the event Closing does not
occur or this Agreement is terminated for any reason, Lessee shall promptly
return to Owner all documents obtained from Owner and Owner’s agents, and at
Owner’s request shall deliver copies of all non-confidential documents prepared
by or on behalf of Lessee during the Due Diligence Investigation. In the event,
however, the Closing does occur, all such information shall become the property
of Lessee.

 

(ii) Lessee shall maintain the confidentiality of any information delivered to
Lessee by Owner and of any inspection of the Property conducted by Lessee.
Lessee shall use all such information solely for the purpose of evaluating the
Property. Lessee shall have the right to disclose any such information only to
Lessee’s employees, consultants, prospective or actual lenders and any other
persons or entities having a reasonable need to know such information in
connection with the transactions contemplated by this Agreement; provided that
Lessee has first obtained a written agreement from the third party to keep the
information confidential. Lessee shall be responsible for any breaches of
confidentiality by persons to whom Lessee discloses information. If Lessee is
confronted with, or is otherwise subject to, government compulsion, regulatory
requirement, or legal action to disclose information received under this
Agreement, Lessee shall promptly notify Owner, and shall reasonably assist Owner
(not including the payment of money or the incurring of any liability) in
obtaining

 

4



--------------------------------------------------------------------------------

a protective order requiring that any portion of the information required to be
disclosed be used only for the purpose for which a court issues an order, or for
such other purposes as required by law.

 

(iii) Lessee shall not permit any mechanics’ or other liens to be filed against
the Property as a result of Lessee’s Due Diligence Investigation, and Lessee at
its sole cost and expense shall cause any liens so filed to be removed within
ten (10) days after filing, by bond or otherwise.

 

(iv) Lessee shall give Owner copies of all written communications to or from
governmental authorities.

 

(v) Lessee’s obligations under this Section 3.1(c) shall survive the Closing or
the termination of this Agreement prior to Closing.

 

(d) Indemnity. Lessee hereby agrees to indemnify, defend and hold Owner, its
trustees, officers, directors, employees, agents, successors and assigns
harmless from and against any and all claims, liens, demands, losses, damages,
liabilities, fines, penalties, charges, administrative and judicial proceedings
and orders, judgments, and all costs and expenses incurred in connection
therewith (including, without limitation, reasonable attorneys’ fees, reasonable
costs of defense, and reasonable costs and expenses of all experts and
consultants) (collectively, “Claims”), to the extent arising directly or
indirectly out of the conduct of Lessee’s Due Diligence Investigation, including
without limitation Claims arising from (i) Lessor’s exacerbation of any
hazardous substances or materials condition on, under or about the Property,
(ii) Lessee’s violation of laws, zoning restrictions, ordinances, rules,
regulations or requirements of any governmental or quasi-governmental agency
with jurisdiction over the Property in the conduct of Lessee’s Due Diligence
Investigation, and (iii) Lessee’s failure to restore the Property to the
condition that existed immediately prior to any physical inspection of the
Property conducted as part of Lessee’s Due Diligence Investigation; provided,
however, that the foregoing shall not apply to the extent any Claims result from
(A) the acts or omissions of Owner or any trustee, officer, director, employee,
agent, contractor or representative of Owner, or (B) Lessee’s mere discovery of
any information potentially having a negative impact on the Property, including,
without limitation, the discovery of any hazardous substances or materials on or
about the Property. Lessee’s obligations under this Section 3.1(d) shall survive
the Closing or the termination of this Agreement prior to Closing.

 

3.2 Owner Disclosures

 

(a) Delivery of Documents. Prior to the Effective Date, Owner has delivered to
Lessee true, correct and complete copies of all material non-confidential
documents in Owner’s possession regarding the Property, including (if any): site
plans, records of survey, surveys, title policies, existing entitlements,
approvals, traffic studies, soils reports, engineering reports, tax bills,
operating statements, licenses, permits, environmental reports, and other
studies, plans, surveys, engineering or architectural

 

5



--------------------------------------------------------------------------------

renderings, plans and specifications, leases and license agreements, commission
agreements, Tenant information, correspondence and notices, maintenance records,
insurance certificates, documents and materials relating to legal proceedings,
personal property inventory, governmental notices, land use and development
licenses, permits and approvals and building permits and certificates of
occupancy, architectural and construction contracts (including all related
warranties and indemnities), roof warranties, and product and equipment
warranties relating to the Other Assets (collectively, the “Due Diligence
Documents”). Owner shall have the continuing obligation during the pendency of
this Agreement to provide Lessee with any material document described above and
coming into Owner’s possession or produced by or for Owner after the initial
delivery of the Due Diligence Documents. Owner represents and warrants to Lessee
that, to Owner’s best knowledge after due inquiry and investigation, (i) the
only material documents in Owner’s possession regarding the Property that Owner
has not delivered to Lessee are confidential settlement agreements in connection
with the “Pre-Existing Environmental Condition” (as defined in the Ground Lease)
and related correspondence that is protected by the attorney-client privilege
(collectively, the “Settlement Documents”), and (ii) no information contained or
referred to in the Settlement Documents describes or discloses any event,
condition or circumstance regarding the Property or the Other Assets that is not
described in or disclosed by the Due Diligence Documents.

 

(b) Review of Other Documents. In addition to Lessee’s right to receive the Due
Diligence Documents, Lessee and its representatives shall have the right of
access to Owner’s records upon reasonable notice and during reasonable business
hours to inspect, review, catalog and copy all files, books and records
maintained by Owner regarding the Property.

 

3.3 Approval/Disapproval of Due Diligence Investigation. Prior to the expiration
of the Due Diligence Period, Lessee has delivered to Owner a written notice
describing the items to which Lessee objected as a result of its Due Diligence
Investigation. Owner has performed all of the work required thereunder, except
as provided in Sections 5.10, 5.11 and 5.12.

 

3.4 Preliminary Title Report. Lessee has obtained a preliminary title report or
commitment for title insurance (the “Preliminary Title Report”) issued by the
Title Company, together with a legible copy of each document, map and survey
referred to in the Preliminary Title Report.

 

3.5 Approval/Disapproval of Title. Prior to the Effective Date, Lessee has
identified the disapproved title matters described on Exhibit “E” attached
hereto and made a part hereof (the “Disapproved Title Matters”). Owner shall use
best efforts to remove or cure all Disapproved Title Matters at or prior to
Closing, and Owner shall in any event remove or cure at or prior to Closing all
of the Disapproved Title Matters described in Section I of Exhibit “E.” Owner
shall remove or cure as soon as reasonably possible after Closing any
Disapproved Title Matters that are not cured prior to Closing, and shall
indemnify, defend and hold harmless Lessee from and against any actual losses,
costs, liabilities, claims and damages incurred by Lessee arising from any such
Disapproved Title Matters.

 

6



--------------------------------------------------------------------------------

SECTION 4 CONDITIONS PRECEDENT

 

4.1 Lessee’s Conditions Precedent. Lessee’s obligations under this Agreement are
expressly subject to the timely fulfillment of the conditions set forth in this
Section 4.1 on or before the Closing Date, except where a different time period
for satisfaction is specified. Each condition is solely for the benefit of
Lessee and may be waived in whole or in part by Lessee by written notice to
Owner in Lessee’s sole and absolute discretion.

 

(a) Title Policy. The Title Company shall deliver to Lessee at Closing an ALTA
Owner’s Policy providing extended coverage, issued by the Title Company as of
the date and time of the recording of the Memorandum of Lease and the Deed (as
defined in Section 5.3 below), in the aggregate amount of the Purchase Price and
the Prepaid Land Rent or such other amount as Lessee shall designate, at
standard rates, insuring Lessee’s leasehold estate in the Land and ownership of
the Improvements, including such endorsements as Lessee may reasonably request,
and subject only to the Permitted Exceptions (the “Title Policy”). “Permitted
Exceptions” means the rights of Lessee under the Space Lease and the matters
described on Exhibit “F” attached hereto and made a part hereof.

 

(b) Representations and Warranties. Owner’s representations and warranties
contained herein shall be true and correct as of the Closing Date.

 

(c) Owner’s Performance. Owner shall have performed all of its obligations under
this Agreement, including, without limitation, Owner’s execution and delivery to
Lessee of the documents described in Section 5.3 of this Agreement.

 

(d) No Litigation. There shall exist no pending or threatened actions, suits,
arbitrations, claims, attachments, proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other proceedings by or
against Owner, the Property or the Other Assets that could, either individually
or in the aggregate, materially and adversely affect the ownership, use,
operation or occupancy of the Property or the Other Assets, or Owner’s ability
to perform its obligations under this Agreement.

 

(e) Board Approval. The Board of Directors of Lessee shall have approved the
transactions contemplated by this Agreement.

 

(f) Financing Commitment. On or before the fourth (4th) business day after the
Effective Date, Lessee shall have obtained a commitment for financing in an
amount of at least fifty percent (50%) of the Purchase Price and Prepaid Land
Rent that is satisfactory, in Lessee’s sole and absolute discretion, to
consummate the transactions contemplated by this Agreement.

 

7



--------------------------------------------------------------------------------

(g) Close and Funding of Financing. At or before the Closing, the financing
described in paragraph 4.1(f) above shall have closed and funded; provided,
however, that the condition described in this paragraph 4.1(g) shall not apply
if such financing has failed to close and fund solely due to Lessee’s default
under the commitment for such financing described in paragraph 4.1(f) above.

 

4.2 Owner’s Condition Precedent. Owner’s obligations under this Agreement are
expressly subject to the timely fulfillment of the conditions set forth in this
Section 4.2 on or before the Closing Date. Each condition is solely for the
benefit of Owner and may be waived in whole or in part by Owner by written
notice to Lessee in Owner’s sole and absolute discretion.

 

(a) Representations and Warranties. Lessee’s representations and warranties
contained herein shall be true and correct as of the Closing Date.

 

(b) Lessee’s Performance. Lessee shall have performed all of its obligations
under this Agreement, including, without limitation, Lessee’s execution and
delivery to Owner of the documents and funds in Section 5.4 of this Agreement.

 

(c) No Litigation. There shall exist no pending or threatened actions, suits,
arbitrations, claims, attachments, proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other proceedings by or
against Lessee, that could, either individually or in the aggregate, materially
and adversely affect Lessee’s ability to perform its obligations under this
Agreement.

 

So long as a party is not in default hereunder, if any condition to such party’s
obligation to proceed with the Closing hereunder has not been satisfied as of
the Closing Date or other applicable date, such party may, in its sole
discretion, either (i) terminate this Agreement by delivering written notice to
the other party on or before the Closing Date or other applicable date, in which
case the Deposit (and any interest accrued thereon) shall be returned to Lessee
(unless either Lessee is in default of this Agreement (in which case Section 2.3
shall apply), or unless the condition is Lessee’s board approval under Section
4.1(e) (in which case the Deposit shall be delivered to Owner pursuant to
Section 6.1)), (ii) extend the time available for the satisfaction of such
condition by up to a total of ten (10) business days, or (iii) elect to close,
notwithstanding the non-satisfaction of such condition, in which event such
party shall be deemed to have waived such condition. If such party elects to
proceed pursuant to clause (ii) above, and such condition remains unsatisfied
after the end of such extension period, then, at such time, such party may elect
to proceed pursuant to either clause (i) or (iii) above.

 

SECTION 5 CLOSING

 

5.1 Time. Provided that all conditions set forth in Section 4 have been either
satisfied or waived by the appropriate party, the parties shall close the
transactions contemplated by this Agreement (the “Closing”), on a date mutually
approved by

 

8



--------------------------------------------------------------------------------

Owner and Lessee, but in no event later than June 30, 2003 unless extended as
provided in this Agreement or otherwise agreed in writing by the parties (the
“Closing Date”). Lessee shall, however, use reasonable efforts to cause Lessee’s
lender to close and fund Lessee’s financing so that the Closing may occur by
June 19, 2003.

 

5.2 Escrow. Closing shall occur through an escrow with the Title Company. The
terms of this Agreement, together with such additional instructions as the Title
Company shall reasonably request shall constitute the escrow instructions to the
Title Company. Owner and Lessee shall have the right to deliver to the Title
Company such additional escrow instructions as they shall deem necessary or
appropriate to consummate the transactions contemplated by this Agreement, but
such additional instructions shall not in any case be inconsistent with the
terms and conditions of this Agreement. If there is any inconsistency between
this Agreement and any additional escrow instructions given to the Title
Company, this Agreement shall control unless the intent to amend this Agreement
is clearly and expressly stated in said additional escrow instructions and said
additional escrow instructions have been approved in writing by both Owner and
Lessee. Lessee and Owner shall cause the Title Company to execute and deliver a
counterpart of this Agreement to each of them.

 

5.3 Owner’s Deposit of Documents Into Escrow. Owner shall deposit into escrow
one (1) business day before Closing the following documents:

 

(a) Two duly executed counterparts of the Ground Lease;

 

(b) A duly executed and acknowledged counterpart of a Memorandum of Lease in the
form of Exhibit “G” (the “Memorandum of Lease”);

 

(c) A duly executed and acknowledged grant deed to the Improvements in the form
of Exhibit “H” (the “Deed”);

 

(d) A duly executed assignment in the form of Exhibit “I”, assigning to Lessee
all of Owner’s right, title and interest in the Other Assets (the “General
Assignment”);

 

(e) A duly executed certificate of Owner stating that Owner is not a “foreign
person” within the meaning of Section 1445(f) of the Internal Revenue Code of
1986, as amended (the “Non-Foreign Certificate”);

 

(f) Owner’s affidavit of nonforeign status as contemplated by California Revenue
and Taxation Code Sections 18662 and 18668 (the “Withholding Affidavit”);

 

(g) A completed and executed natural hazard disclosure statement, which shall
disclose whether the Property is located within one (1) or more of the six (6)
natural hazard zones specified in California Civil Code Section 1103.2 (the
“Natural Hazard Disclosure Statement”);

 

9



--------------------------------------------------------------------------------

(h) A completed and executed Real Estate Withholding Exemption Certificate and
Waiver Request for Non-Individual Sellers, California Form 593-W (the
“Withholding Certificate”);

 

(i) A certificate of Owner confirming that all representations and warranties
made by Owner in this Agreement are true, correct and complete on and as of the
Closing Date (the “Owner Representation Certificate”);

 

(j) Such affidavits and other documents as are reasonably required by the Title
Company to issue the Title Policy to Lessee; and

 

(k) Such additional documents, including written escrow instructions consistent
with this Agreement, as may be reasonably necessary to consummate the ground
leasing of the Land and conveyance of the Related Assets in accordance with the
terms of this Agreement.

 

5.4 Lessee’s Deposit of Documents and Funds. Lessee shall deposit into escrow
(1) one business day before Closing:

 

(a) The balance of the Purchase Price and the Prepaid Land Rent in accordance
with the provisions of Section 2, plus or minus prorations and closing costs as
provided in Section 5.6, by electronic transfer of immediately available funds;

 

(b) Two duly executed counterparts of the Ground Lease;

 

(c) A duly executed and acknowledged counterpart of the Memorandum of Lease;

 

(d) Two duly executed counterparts of the General Assignment;

 

(e) A guaranty in the form of Exhibit “J” (the “Guaranty”), duly executed by
TIBCO Software, Inc., a Delaware corporation;

 

(f) A certificate of Lessee confirming that all representations and warranties
made by Lessee in this Agreement are true, correct and complete on and as of the
Closing Date (the “Lessee Representation Certificate”); and

 

(g) Such additional documents, including written escrow instructions consistent
with this Agreement, as may be reasonably necessary to consummate the ground
leasing of the Land and conveyance of the Related Assets in accordance with this
Agreement.

 

5.5 Closing. When the Title Company has received all documents and funds
identified in Sections 5.3 and 5.4, has received written notification from
Lessee and Owner that all conditions to Closing have been satisfied or waived,
and is irrevocably committed to issue the Title Policy as described in Section
4.1(a), then, and only then, the Title Company shall:

 

10



--------------------------------------------------------------------------------

(a) Record the Memorandum of Lease and the Deed in that order;

 

(b) Deliver the Purchase Price and Prepaid Land Rent (as adjusted pursuant to
Sections 5.5 and 5.6) to Owner;

 

(c) Issue the Title Policy to Lessee;

 

(d) Deliver to Lessee: (i) conformed copies (showing all recording information
thereon) of the Memorandum of Lease and the Deed; (ii) a fully executed original
of the Ground Lease; (iii) a fully executed original of the General Assignment;
(iv) the Non-Foreign Certification; (v) the Withholding Affidavit; (vi) the
Natural Hazard Disclosure Statement; (vii) the Withholding Certificate; and
(viii) the Owner Representation Certificate; and

 

(e) Deliver to Owner: (i) conformed copies (showing all recording information
thereon) of the Memorandum of Lease and the Deed, (ii) a fully executed original
of the Ground Lease; (iii) a fully executed original of the General Assignment;
(iv) the original executed Guaranty, and (v) the Lessee Representation
Certificate.

 

The Title Company shall prepare and the parties shall sign closing statements
showing all receipts and disbursements and deliver copies to Lessee and Owner
and, if applicable, shall file with the Internal Revenue Service (with copies to
Lessee and Owner) the reporting statement required under Section 6045(e) of the
Internal Revenue Code. To the extent required by law, the Title Company shall
also deduct from the balance of the Purchase Price and the Prepaid Land Rent an
amount equal to three and one-third percent (3-1/3%) of the entire Purchase
Price and Prepaid Land Rent and shall pay such amount to the Franchise Tax Board
of the State of California.

 

5.6 Prorations, Closing Costs and Credits. Subject to the other provisions of
this Section 5.6, all receipts and disbursements of the Property will be
prorated as of 11:59 p.m. Pacific Time on the day immediately preceding the
Closing Date. Not less than three (3) business days prior to the Closing, the
Title Company shall submit to Lessee and Owner for their approval a tentative
prorations schedule showing the categories and amounts of all prorations
proposed. The parties shall agree on a final prorations schedule prior to the
Closing. If following the Closing either party discovers an error in the
prorations statement, it shall notify the other party and the parties shall
promptly make any adjustment required.

 

(a) Property Taxes. Under the Space Lease, Lessee is responsible for the payment
of all real and personal property ad valorem taxes and special assessments, if
any, whether payable in installments or not, including, without limitation, all
supplemental taxes attributable to the term of the Space Lease (collectively,
“Taxes”). Any payments of Taxes which have been collected from Lessee by Owner
but not yet paid to the taxing authority as of the Closing Date shall be
credited to Lessee as of the Closing Date. Otherwise, all payments of Taxes,
whether relating to the periods before or after the Closing Date, shall be the
responsibility of Lessee outside of escrow.

 

11



--------------------------------------------------------------------------------

(b) Property Rents and Expenses. All base rent, additional rent, operating
expense payments and other sums due to Owner from Lessee under the Space Lease
(collectively, “Rent”) shall be prorated as of the Closing Date. Lessee shall
receive a credit at Closing for any Rent actually received by Owner before the
Closing Date which pertains to any period from and after the Closing Date, and
Lessee shall pay at Closing any Rent which is due and unpaid as of the Closing
Date.

 

(c) Closing Costs. Owner shall pay (i) the Santa Clara County documentary
transfer tax and one-half (1/2) of the City of Palo Alto documentary transfer
tax assessed in connection with the recordation of the Memorandum of Lease and
the Deed, and (ii) the cost of the CLTA coverage under the Title Policy. Lessee
shall pay (i) one-half (1/2) of the City of Palo Alto documentary transfer tax
assessed in connection with the recordation of the Memorandum of Lease and the
Deed, and (ii) the cost of any additional coverage or endorsements to the Title
Policy desired by Lessee. Owner shall pay escrow fees, including any escrow fees
associated with the Roof Holdback Amount and the Garage Holdback Amount
described in Sections 5.10 and 5.11. Owner and Lessee shall each pay one-half
(1/2) of all other closing costs and recording fees.

 

(d) Utility Deposits. Owner shall receive a credit at Closing for the amount of
any deposits previously paid to utility companies by Owner with its own funds
and without reimbursement from Lessee under the Space Lease.

 

(e) Security Deposit. Lessee shall receive a credit at Closing for the amount of
the security deposit under the Space Lease.

 

5.7 Possession. Possession of the Property pursuant to this Agreement and the
terms of the Ground Lease shall transfer to Lessee at the Closing.

 

5.8 Delivery of Books and Records. Immediately after the Closing, Owner shall
deliver to Lessee: copies or originals of all books and records of account,
contracts, correspondence with suppliers, receipts for deposits, unpaid bills
and other papers or documents which pertain to the Property; all permits and
warranties applicable to the Property; all advertising materials, booklets, keys
and other items, if any, used in the operation of the Property; and, if in
Owner’s possession or control, the original “as-built” plans and specifications;
all other available plans and specifications and all operation manuals. Owner
shall cooperate with Lessee after Closing to transfer to Lessee any such
information stored electronically.

 

5.9 Interim Operation of Property. From the Effective Date through the Closing,
Owner shall (i) without the written approval of the Lessee, neither negotiate
nor enter into any new contract nor modify any existing contract affecting the
Property and/or the Other Assets which cannot be terminated without charge,
cost, penalty or

 

12



--------------------------------------------------------------------------------

premium on or before the Closing Date; (ii) neither grant nor otherwise create
or consent to the creation of any easement, covenant, restriction, assessment,
encumbrance or lien affecting any of the Property, except as required by
governmental authority; (iii) not convey or transfer any of the Property or the
Other Assets or any interests or rights therein; (iv) not make any material
change in the Property or any of the Other Assets; and (v) maintain the present
insurance or self-insurance program on the Property. Except as otherwise
provided in this Section 5.9, from the Effective Date through the Closing, Owner
and Lessee shall conduct themselves with regard to the Property in accordance
with the Space Lease.

 

5.10 Roof Holdback. As part of the Due Diligence Investigation, Lessee has
objected to the condition of the roofs on the buildings located on the Land, due
to construction and drainage issues raised that Lessee believes may lead to
future repairs and may reduce the useful life of the roofs. Owner disagrees with
such objection and believes that the condition of the roofs is satisfactory. In
order to proceed with the Closing prior to resolution of this dispute (and
provided the dispute is not resolved prior to Closing), the parties have agreed
that, notwithstanding anything in this Agreement to the contrary (including,
without limitation, Sections 2.1 and 2.3(b)), the Title Company shall hold in
escrow from the Purchase Price, and shall not deliver to Owner at the Closing,
the sum of Four Hundred Thousand Dollars ($400,000) (the “Roof Holdback
Amount”). The Title Company shall retain and disburse the Roof Holdback Amount
in accordance with this Section 5.10. All interest and investment income on the
Roof Holdback Amount shall be for the benefit of, and shall be disbursed to, the
party that receives the final disbursement of the Roof Holdback Amount.

 

(a) Resolution Efforts. The parties shall use good faith efforts to resolve
their dispute regarding the condition of the roof within sixty (60) days after
the Closing, and shall meet (with their respective consultants) no less than
three (3) times during such period in an attempt to reach agreement. If the
parties are able to reach agreement, they shall jointly instruct the Title
Company to release the Roof Holdback Amount as agreed between the parties.

 

(b) Resolution by Consultant. In the event the parties are unable to reach
agreement within such 60-day period, the parties shall jointly select an
independent licensed roofing consultant with at least ten (10) years’ experience
in the roofing industry who has never worked for either party (the
“Consultant”). The Consultant shall be instructed to examine the roof and the
issues in dispute, and to make a final and binding determination as to the
condition of the roof and whether such condition could reasonably be expected to
require future repairs and/or to reduce the useful life of the roofs. The
Consultant shall also determine the amount, if any, of the Roof Holdback Amount
that should be paid to Lessee to compensate for such condition of the roofs.
Upon delivery of the Consultant’s determination to the Title Company by either
party or the Consultant, the Title Company shall release the Roof Holdback
Amount in accordance with the Consultant’s determination without any further
instructions from either party. Notwithstanding any determination by the
Consultant, in no event shall Owner’s liability for the condition of the roof
exceed the Roof Holdback Amount. Each party shall pay the cost of its own
consultant and one-half of the cost of the Consultant.

 

13



--------------------------------------------------------------------------------

5.11 Garage Holdback. As part of the Due Diligence Investigation, Lessee has
objected to the condition of the garage due to a water leakage problem. Owner
has undertaken work to correct the problem, and Owner believes that such work
was adequate to correct the problem. Notwithstanding the foregoing, the parties
have agreed that the parties may not be able to finally determine whether the
corrective work was adequate until the garage is further subjected to
significant rainfall and other weather conditions. Therefore, Owner agrees that
it will retain responsibility for possible further corrective action with
respect to the water leakage problem (the “Post-Closing Work”) as more fully
described in this Section 5.11.

 

(a) Garage Holdback Escrow. Notwithstanding anything in this Agreement to the
contrary (including, without limitation, Sections 2.1 and 2.3(b)), the Title
Company shall hold in escrow from the Purchase Price, and shall not deliver to
Owner at the Closing, the sum of Two Hundred Thousand Dollars ($200,000) (the
“Garage Holdback Amount”). The Title Company shall retain and disburse the
Garage Holdback Amount in accordance with this Section 5.11. All interest and
investment income on the Garage Holdback Amount shall be for the benefit of, and
shall be disbursed to, the party that receives the final disbursement of the
Garage Holdback Amount. The Garage Holdback Amount shall remain in escrow until
the earlier of (i) the date on which Owner and Lessee jointly instruct the Title
Company to release the Garage Holdback Amount to Owner, (ii) the date that the
entire Garage Holdback Amount has been paid to Owner based on completion of any
necessary Post-Closing Work pursuant to Section 5.11(e), and (iii) August 1,
2004. On August 1, 2004, the Title Company shall release the Garage Holdback
Amount to Owner without any further instructions from either party unless the
Title Company has been advised in writing by either party that there is
outstanding Post-Closing Work in progress or there is a pending dispute between
the parties regarding the Post-Closing Work. Notwithstanding anything contained
in this Agreement to the contrary, if either party has instructed the Title
Company that there is outstanding Post-Closing Work in progress or there is a
pending dispute between the parties regarding the Post-Closing Work, the Title
Company shall retain the Garage Holdback Amount and shall not disburse any of
the Garage Holdback Amount except in accordance with subsequent written
instructions executed both by Owner and Lessee. The period between the Closing
Date and the date the Garage Holdback Amount is released from escrow shall be
referred to herein as the “Garage Holdback Period”.

 

(b) Status Meetings. At any time during the Garage Holdback Period, either party
may request, upon prior telephonic notice, that the other party and its
consultant inspect the garage within the succeeding 24-hour period to examine
the impact of any then-current weather condition. In addition, at any time
during the Garage Holdback Period, either party may request a meeting of both
parties and their consultants to discuss the status of the water leakage
problem, and the parties will cooperate reasonably to meet promptly thereafter.
If neither party requests such a meeting at any earlier time, the parties shall
in any event meet no later than April 30, 2004.

 

14



--------------------------------------------------------------------------------

(c) Post-Closing Work. If the parties agree that Post-Closing Work is necessary
in order to make further corrections to the water leakage problem, or if Owner
is required to undertake Post-Closing Work pursuant to Section 5.11(f) below,
Owner shall promptly commence such Post-Closing Work and shall diligently
prosecute such work to completion. Owner shall perform the required Post-Closing
Work in a good and workmanlike manner, using new materials of good quality, free
and clear of any liens or encumbrances (or claims thereof), in accordance with
all applicable laws. In performing any Post-Closing Work, Owner shall use
reasonable efforts to minimize any disruption of Lessee’s use, operation and
occupancy of the Property and shall comply with Lessee’s reasonable operating
and security procedures. Owner and Lessee agree that Post-Closing Work shall in
any event be required if water intrudes into the garage to any extent greater
than minimal levels and areas of water intrusion that can reasonably be
characterized as transient surface dampness or moistness that does not progress
to a glistening, active, flowing or ponded condition.

 

(d) Disbursement. At such time as Owner believes that any necessary Post-Closing
Work has been completed in accordance with Section 5.11(c), or that recent
weather conditions have provided sufficient evidence that the garage condition
is adequate, Owner shall deliver to Lessee a written request for payment of the
Holdback Amount. Such request for payment shall be accompanied by the following:
(i) a certificate of completion executed by Owner’s contractor certifying that
the Post-Closing Work has been performed and completed in accordance with this
Section 5.10, that all sums payable with respect to goods and services provided
in connection with such item of the Post-Closing Work have been paid in full,
and that there is no known basis for the filing of any lien or encumbrance
regarding such item of the Post-Closing Work, and (ii) unconditional lien
waivers and releases from Owner’s contractor and from all subcontractors,
suppliers and subconsultants that provided goods or services in connection the
Post-Closing Work.

 

(e) Inspection and Payment. Within ten (10) days after Lessee’s receipt of a
request for payment from Owner and all other items required to be delivered by
Owner pursuant to Section 5.11(d), Lessee shall inspect the Post-Closing Work to
determine whether such Post-Closing Work has in fact been completed in
accordance with this Section 5.11. Lessee shall have the right to identify any
defective or incomplete items of such Post-Closing Work, and Owner shall
promptly correct and complete such Post-Closing Work in a manner reasonably
satisfactory to Lessee. Within five (5) days after the later to occur of
Lessee’s inspection and Owner’s completion of any corrective work reasonably
required by Lessee, Lessee shall instruct the Title Company to deliver to Owner
the Holdback Amount.

 

(f) Dispute Resolution. If the parties do not agree about the need for
Post-Closing Work, the dispute shall be resolved as follows: The parties shall
meet at least twice in the thirty (30) day period after the dispute arises to
resolve the dispute. If

 

15



--------------------------------------------------------------------------------

they are unable to reach agreement, they shall each select one qualified expert
to determine whether Post-Closing Work is required, and if so, the nature and
extent of the Post-Closing Work that the expert deems necessary. Each such
expert shall arrive at and submit his or her conclusions to Owner and Lessee
within thirty (30) days after the expiration of the initial 30-day negotiating
period. If only one expert report is submitted within the requisite time period,
it shall be binding on both parties. If both reports are submitted within such
time period, and if the two reports disagree as to the proper resolution of the
dispute, then the two experts shall meet once within the next ten (10) day
period to attempt to resolve their differences. If the two experts cannot reach
agreement, then the two experts shall immediately select a third expert who will
within thirty (30) days of his or her selection make a determination as to
whether and what Post-Closing Work is necessary and submit such determination to
Owner and Lessee. This third determination will then be binding on both parties.
All experts specified pursuant hereto shall be licensed independent
waterproofing consultants with at least ten (10) years experience, and the third
consultant shall have never before worked for either party. Each party shall pay
the cost of the expert selected by such party and one-half of the cost of the
third expert, plus one-half of any other costs incurred in the determination.

 

(g) Failure to Perform. Notwithstanding anything in this Section 5.11 to the
contrary, if a dispute arises between the parties about the need for
Post-Closing Work and it is determined that Owner has failed to perform
Post-Closing Work as required by this Section 5.11, then promptly after such
determination, the Title Company shall release the Garage Holdback Amount to
Lessee without any further instructions from either party.

 

(h) Survival. All representations, warranties and covenants of Owner under this
Section 5.11 and in any documents described in Section 5.11(d) shall survive the
Closing, Owner’s execution and delivery of the Deed, and Owner’s and Lessee’s
execution and delivery of the Ground Lease. Without limiting the generality of
the foregoing, Lessee’s acceptance of the Post-Closing Work shall not be deemed
a waiver of any of Owner’s representations, warranties or covenants, and Owner
shall promptly repair and otherwise remedy any breach of Owner’s
representations, warranties and covenants under this Section 5.11 at Owner’s
sole cost and expense; provided, however, that except for any such breach, upon
the release of the Holdback Amount pursuant to Section 5.11(a), Owner shall have
no further responsibility for any repairs or corrective action relating to the
water leakage issue in the garage.

 

5.12 Owner’s Additional Work. As soon as reasonably possible after Closing,
Owner shall (i) replace warped or dislocated header boards along exterior
pathways on the Land with new header boards, and Owner shall patch the low areas
of the decomposed granite pathways at the Property, and (ii) install a gutter in
the parking garage under the expansion joint. Owner shall perform such work at
Owner’s sole cost and expense in a good and workmanlike manner, using new
materials of good quality, free and clear of any liens or encumbrances (or
claims thereof), in compliance with all applicable laws, and in a manner
reasonably acceptable to Lessee. In performing such

 

16



--------------------------------------------------------------------------------

work, Owner shall use reasonable efforts to minimize any disruption of Lessee’s
use, operation and occupancy of the Property and shall comply with Lessee’s
reasonable operating and security procedures. Owner shall notify Lessee promptly
after Owner has completed the work, and Lessee shall have the right to inspect
the work and identify any defective or incomplete items thereof. Owner shall
thereafter promptly correct and complete the work in a manner reasonably
satisfactory to Lessee.

 

5.13 Tree Bond. Owner and Lessee acknowledge that the Improvements were
developed pursuant to conditions of approval issued August 29, 2000, by the City
of Palo Alto Department of Planning and Community Environment under
Architectural Review Board Application No. 00-ARB-38 (the “Use Permit”).
Condition No. 8 of the Use Permit required that Owner obtain and deposit with
the City of Palo Alto a security bond in connection with the transplantation of
a tree on the Land. Owner represents, warrants and covenants to Lessee that
Owner has, and shall continue to, pay and perform all obligations under such
Condition No. 8 of the Use Permit at Owner’s sole cost and expense, including,
without limitation, the obtaining, depositing with the City of Palo Alto, and
maintenance in effect of such security bond for the entire term required by the
Use Permit. Owner shall have the right to recover the security bond from the
City after the expiration of the required term thereof, if the City has not
previously drawn thereunder pursuant to the Use Permit.

 

SECTION 6 DEFAULT AND TERMINATION

 

6.1 Lessee’s Termination. Lessee shall have the option to terminate this
Agreement in the event any condition to Closing contained in Section 4.1 has not
been satisfied or waived by Lessee in writing, or if Owner is in breach of its
obligations under this Agreement. If this Agreement is terminated by Lessee as a
result of any breach by Owner or a failure of a condition precedent for Lessee’s
benefit, the Deposit together with any accrued interest, shall be delivered to
Lessee. Notwithstanding the foregoing, if this Agreement is terminated by Lessee
solely due to a failure of Lessee’s board of directors to approve the
transactions contemplated by this Agreement, then the Deposit, together with any
accrued interest thereon, shall be delivered to Owner. In the event of Owner’s
breach of this Agreement, Lessee shall have the right (i) to terminate this
Agreement, in which event the Deposit shall be returned to Lessee (together with
all interest accrued thereon) and Owner shall reimburse Lessee all costs
reasonably incurred by Lessee in its Due Diligence Investigation and all costs
incurred by Lessee in connection with Lessee’s proposed financing of the
transactions contemplated by this Agreement (including, without limitation, all
lender’s application fees, commitment fees, rate lock fees, due diligence costs,
and any other amounts paid by Lessee to its lender that have not been refunded
by such lender), or (ii) to seek specific performance of this Agreement and to
recover any damages that may be awarded in connection with such action for
specific performance. Lessee shall also have the right to seek damages for any
breach by Owner of any representations, warranties, covenants or obligations in
this Agreement which Lessee discovers after Closing.

 

17



--------------------------------------------------------------------------------

6.2 Owner’s Termination. Owner shall have the option to terminate this Agreement
if the conditions to Closing contained in Section 4.2 have not been satisfied or
waived by Owner in writing, or if Lessee is in breach of its obligations under
this Agreement. In the event of a termination due solely to Lessee’s breach of
this Agreement, the Deposit together with any accrued interest, shall be
delivered to Owner as liquidated damages as Owner’s sole and exclusive remedy,
as provided in Section 2.3. In the event that this Agreement is terminated by
Owner due to a failure of any of the conditions to Closing contained in Section
4.2, then the Deposit and any interest accrued thereon shall be returned to
Lessee (unless Lessee is in default, in which case Section 2.3 shall apply).

 

6.3 Release from Escrow. Upon termination of this Agreement pursuant to Sections
6.1 or 6.2, the Title Company shall promptly return to Lessee and Owner,
respectively, all documents and monies deposited by them into escrow, subject to
Owner’s right, if any, to retain the Deposit and all interest accrued thereon
pursuant to Section 2.3. The defaulting party shall pay any cancellation fee
charged by the Title Company.

 

6.4 No Cross Default. Notwithstanding anything in this Agreement to the
contrary, no breach or default by Lessee of any term or condition of this
Agreement shall constitute a breach of or a default under the Space Lease. The
Space Lease shall continue in full force and effect notwithstanding any
termination of this Agreement, unless the events or conditions giving rise to
such termination of this Agreement have also given Lessee or Owner a right to
terminate the Space Lease pursuant to the express terms thereof, and Lessee or
Owner has properly exercised such right to terminate the Space Lease in
accordance with the terms of the Space Lease.

 

SECTION 7 CASUALTY AND CONDEMNATION

 

7.1 Casualty. In the event the Property should be damaged by any casualty prior
to Closing, Owner shall give prompt notice thereof to Lessee and Lessee shall
have up to twenty (20) business days after receipt of such notice to make its
election provided herein (and the Closing shall be extended accordingly). If the
cost of repairing such damage is less than One Million Dollars ($1,000,000) as
reasonably estimated by a contractor approved by Owner and Lessee, then Owner
shall assign to Lessee at Closing all insurance proceeds payable for such damage
(with the consent of the insurance company), or pay all such proceeds to Lessee
when received (which obligation shall survive Closing), and Lessee shall receive
a credit against the Purchase Price in the amount of any deductible required by
Owner’s insurance policies and/or any uninsured amount (up to a maximum of
$1,000,000), and the Closing shall occur and the Ground Lease shall commence,
subject to the terms of this Agreement, without Owner’s repairing or being
required to repair such damage; provided however, that Owner shall be obligated
to make such emergency repairs as are necessary to prevent further damage to the
Property or injury to any person thereon and Owner may use insurance proceeds
for this limited purpose. If the cost of repairing such damage is One Million
Dollars ($1,000,000) or more, then Lessee may elect to terminate this

 

18



--------------------------------------------------------------------------------

Agreement and receive the Deposit (and any interest accrued thereon). If Lessee
does not elect to terminate this Agreement, Owner shall assign to Lessee, at
Closing, all insurance proceeds payable for such damage (with the consent of the
insurance company) or pay all such proceeds to Lessee when received (which
obligation shall survive Closing), and Lessee shall receive a credit against the
Purchase Price in the amount of any deductible required by Owner’s insurance
policies and/or any uninsured amount (up to a maximum of $1,000,000), and the
Closing shall occur and the Ground Lease shall commence, subject to the terms of
this Agreement, without Owner’s repairing or being required to repair such
damage; provided however, that Owner shall be obligated to make such emergency
repairs as are necessary to prevent further damage to the Property or injury to
any person thereon and Owner may use insurance proceeds for this limited
purpose. Owner represents, warrants and covenants to Lessee that the deductible
under all property insurance policies maintained by Owner regarding the Property
does not and will not exceed $1,000,000. If Owner is self-insuring the Property
against casualty at the time any such damage occurs, and if Lessee does not
terminate this Agreement pursuant to this Section 7.1, then Owner shall pay
Lessee the proceeds of all such self-insurance in the same amount as would have
been payable by a third-party insurer under an “all risk” property insurance
policy insuring the Property in the amount of the Purchase Price for the full
replacement value thereof, together with any deductible or uninsured amount
under such self-insurance program (up to a maximum of $1,000,000).

 

7.2 Condemnation. In the event of a taking or threatened taking by condemnation
or similar proceedings or actions of all or a portion of the Property, Owner
shall give prompt notice thereof to Lessee and Lessee shall have up to twenty
(20) business days to make its election provided herein (and Closing shall be
extended accordingly). In such event, Lessee may elect to (i) terminate this
Agreement and receive the Deposit (and any interest accrued thereon), or (ii)
proceed to Closing and receive an assignment of that portion of the award
attributable to the value of the leasehold and the Improvements at Closing.

 

SECTION 8 REPRESENTATIONS AND WARRANTIES

 

8.1 Owner’s Representations and Warranties. As a material inducement to Lessee
to execute this Agreement and consummate this transaction, Owner represents and
warrants to Lessee that as of the Effective Date and the Closing Date:

 

(a) Authority. Owner has the full right and authority and has obtained any and
all consents required to enter into this Agreement and to consummate or cause to
be consummated the transactions contemplated hereby. This Agreement has been,
and all of the documents to be delivered by Owner at the Closing will be,
authorized and properly executed and constitute, or will constitute, as
appropriate, the valid and binding obligations of Owner, enforceable in
accordance with their terms.

 

(b) No Conflict. There is no agreement to which Owner is a party or, to Owner’s
knowledge, binding on Owner, the Property or the Other Assets which is in
conflict with this Agreement, or which prevents Owner from executing or
performing its obligations under this Agreement.

 

19



--------------------------------------------------------------------------------

(c) No Litigation. There is not now pending or, to Owner’s actual knowledge,
threatened, any action, suit or proceeding before any court or governmental
agency or body against Owner that would prevent Owner from performing its
obligations hereunder, or that would materially adversely affect the value of
the Property.

 

(d) Adverse Information. Owner has not received any notice from any insurance
company of any defects or inadequacies in the Property or any part thereof which
could materially and adversely affect the insurability of the Property or the
premiums for the insurance thereof. No notice has been giving by any insurance
company which has issued a policy with respect to any portion of the Property or
by any board of fire underwriters (or other body exercising similar functions)
requesting the performance of any repairs, alterations or other work with which
compliance has not been made.

 

(e) Environmental. Owner has delivered to Lessee true, correct and complete
copies of all material reports and environmental assessments of the Property in
Owner’s possession (other than those associated with any confidential agreements
entered into with third parties), and Owner has complied with all environmental
disclosure obligations imposed by Environmental Laws with respect to this
transaction. Except as disclosed in such reports and assessments, or as
disclosed in any public document available to Lessee from governmental entities
having jurisdiction over the Property, to Owner’s actual knowledge, (i) no
Hazardous Material is present on the Property or the soil, surface water or
groundwater thereof, except to the extent brought upon the Property by Lessee,
its employees and contractors, (ii) no underground storage tanks or
asbestos-containing building materials are present on the Property, and (iii) no
action, proceeding or claim is pending or threatened concerning the Property
regarding any Hazardous Material or pursuant to any Environmental Laws. To
Owner’s best knowledge after due inquiry and investigation, no confidential
agreements that Owner has entered with third parties and no reports or
environmental assessments associated therewith contain or refer to any
information that describes or discloses any event, condition or circumstance
regarding the Property or the Other Assets that is not described in and
disclosed by the reports and environmental assessments that Owner has delivered
to Lessee. As used herein, “Hazardous Material” shall mean any material which is
now or hereafter regulated by any governmental authority or which poses a hazard
to the environment or to human health or safety, and “Environmental Laws” shall
mean all local, state and federal laws, rules, regulations, orders, permits and
approvals now or hereafter enacted or issued by any governmental authority
relating to any Hazardous Material or to the protection of the environment.

 

8.2 Lessee’s Representations and Warranties. As a material inducement to Owner
to execute this Agreement and consummate this transaction, Lessee represents and
warrants to Owner that:

 

20



--------------------------------------------------------------------------------

(a) Authority. Lessee has been duly organized and is validly existing as a
corporation, in good standing in the State of Delaware, and qualified to do
business in the State of California. Lessee has the full right and authority and
has obtained any and all consents required to enter into this Agreement and to
consummate or cause to be consummated the transactions contemplated hereby. This
Agreement has been, and all of the documents to be delivered by Lessee at the
Closing will be, authorized and properly executed and constitutes, or will
constitute, as appropriate, the valid and binding obligation of Lessee,
enforceable in accordance with their terms.

 

(b) No Conflict. There is no agreement to which Lessee is a party or, to
Lessee’s knowledge, binding on Lessee which is in conflict with this Agreement.
There is no action or proceeding pending or, to Lessee’s knowledge, threatened
against Lessee which challenges or impairs Lessee’s ability to execute or
perform its obligations under this Agreement.

 

(c) No Litigation. There is not now pending or, to Lessee’s actual knowledge,
threatened any action, suit or proceeding before any court or governmental
agency or body against Lessee that would prevent Lessee from performing its
obligations hereunder.

 

(d) Financing. Lessee has or will on the Closing Date have all funds necessary
to consummate the transactions contemplated by this Agreement.

 

8.3 Survival of Representations and Warranties. The representations and
warranties set forth in this Section 8 are made as of the Effective Date and are
remade as of the Closing Date and shall not be deemed to be merged into or
waived by the instruments of Closing.

 

SECTION 9 GENERAL

 

9.1 Notices. All notices, demands, approvals, and other communications provided
for in this Agreement shall be in writing and shall be effective (a) when
personally delivered to the recipient at the recipient’s address set forth
below; (b) when received by United States mail, postage prepaid, by registered
or certified mail, return receipt requested, addressed to the recipient as set
forth below, or when such receipt is rejected; (c) one (1) business day after
deposit with a recognized overnight courier or delivery service; or (d) when
received by facsimile if delivery is confirmed by receipt of a successful
transmission report generated by the sender’s facsimile machine addressed to the
recipient as set forth below. If the date on which any notice to be given
hereunder falls on a Saturday, Sunday or legal holiday, then such date shall
automatically be extended to the next business day immediately following such
Saturday, Sunday or legal holiday.

 

21



--------------------------------------------------------------------------------

The addresses for notice are:

 

OWNER:

    

c/o Stanford Management Company

      

2770 Sand Hill Road

      

Menlo Park, CA 94025-3065

      

Attention: Director, Stanford Research Park

      

Telephone: (650) 926-0200

      

Facsimile: (650) 854-9268

With a copy to:

    

Bingham McCutchen LLP

      

1900 University Avenue

      

East Palo Alto, CA 94303-2223

      

Attention: Carol K. Dillon

      

Telephone: (650) 849-4812

      

Facsimile: (650) 849-4800

LESSEE:

    

TIBCO

      

3303 Hillview Avenue

      

Palo Alto, CA 94304

      

Attention: General Counsel

      

Telephone: (650) 846-1316

      

Facsimile: (650) 846-1203

With copies to:

    

Wilson Sonsini Goodrich & Rosati

      

650 Page Mill Road

      

Palo Alto, CA 94304-1050

      

Attention: Bradford C. O’Brien

      

Telephone: (650) 493-9300

      

Facsimile: (650) 493-6811

 

Either party may change its address by written notice to the other given in the
manner set forth above.

 

9.2 Entire Agreement. This Agreement and the exhibits hereto contain the entire
agreement and understanding between Lessee and Owner concerning the subject
matter of this Agreement and supersede all prior agreements, terms,
understandings, conditions, representations and warranties, whether written or
oral, made by Lessee or Owner concerning the matters which are the subject of
this Agreement. This Agreement has been drafted through a joint effort of the
parties and, therefore, shall not be construed in favor of or against either of
the parties, and shall be construed as a whole in accordance with its fair
meaning, and without regard to California Civil Code Section 1654 or similar
statutes.

 

9.3 Amendments and Waivers. No addition to or modification of this Agreement
shall be effective unless set forth in writing and signed by the party against
whom the addition or modification is sought to be enforced. The party benefited
by any condition or obligation may waive the same, but such waiver shall not be
enforceable by another party unless made in writing and signed by the waiving
party.

 

22



--------------------------------------------------------------------------------

9.4 Invalidity of Provision. If any provision of this Agreement as applied to
either party or to any circumstance shall be adjudged by a court of competent
jurisdiction to be void or unenforceable for any reason, the same shall in no
way affect (to the maximum extent permissible by law) any other provision of
this Agreement, the application of any such provision under circumstances
different from those adjudicated by the court, or the validity or enforceability
of this Agreement as a whole.

 

9.5 References. Unless otherwise indicated, (a) all section and exhibit
references are to the sections and exhibits of this Agreement, and (b) all
references to days are to calendar days. All the exhibits attached hereto are
incorporated herein by this reference. Whenever under the terms of this
Agreement the time for performance of a covenant or condition falls upon a
Saturday, Sunday or California state holiday, such time for performance shall be
extended to the next business day. The headings used in this Agreement are
provided for convenience only and this Agreement shall be interpreted without
reference to any headings. The masculine, feminine or neuter gender and the
singular or plural number shall be deemed to include the others whenever the
context so indicates or requires.

 

9.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed in California.

 

9.7 Time. Time is of the essence in the performance of the parties’ respective
obligations under this Agreement.

 

9.8 Attorneys’ Fees. In the event of any legal or equitable proceeding to
enforce any of the terms or conditions of this Agreement, or any alleged
disputes, breaches, defaults or misrepresentations in connection with any
provision of this Agreement, the prevailing party in such proceeding shall be
entitled to recover its reasonable costs and expenses, including, without
limitation, reasonable attorneys’ fees and costs of defense paid or incurred in
good faith.

 

9.9 No Assignment. Neither party shall be permitted to assign its rights or
obligations under this Agreement; provided, however, that Lessee may assign this
Agreement without Owner’s consent to a wholly owned subsidiary or to effect an
Exchange pursuant to Section 9.14. Subject to the foregoing, this Agreement
shall be binding upon and inure to the benefit of the respective legal
representatives, successors, assigns, heirs, and devisees of the parties.

 

9.10 No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any person other than the parties to it, nor is anything in this
Agreement intended to relieve or discharge any obligation of any third person to
any party hereto or give any third person any right of subrogation or action
over or against any party to this Agreement.

 

23



--------------------------------------------------------------------------------

9.11 Commissions, Indemnity. Owner’s broker in this transaction is Eastdil
Realty, Inc (“Eastdil”). Lessee has used no broker or finder in connection with
this transaction. Owner shall be responsible for and shall pay all commissions
due to Eastdil pursuant to a separate agreement. Each party represents to the
other party that the representing party has incurred no liability for any
brokerage commission or finder’s fee arising from or relating to the negotiation
or execution of this Agreement, other than as set forth in this Section 9.11.
Each party hereby indemnifies and agrees to protect, defend and hold harmless
the other party from and against all liability, cost, damage or expense
(including, without limitation, attorneys’ fees and costs incurred in connection
therewith) on account of any brokerage commission or finder’s fee which the
indemnifying party has agreed to pay or which is claimed to be due as a result
of the actions of the indemnifying party. This Section 9.11 is intended to be
solely for the benefit of the parties hereto and is not intended to benefit, nor
may it be relied upon by, any person or entity not a party to this Lease.

 

9.12 Publicity. Prior to Closing, the parties shall at all times keep this
transaction and any documents received from each other confidential, except to
the extent necessary to (a) comply with applicable law and regulations, or (b)
carry out the obligations set forth in this Agreement. No press release or other
public disclosure made by either party concerning this transaction shall reveal
the economic terms of this transaction, except as otherwise required by law,
rule, regulation, SEC filing or disclosure requirement or judicial order. If
this Agreement is terminated, Lessee agrees to return to Owner all documents
furnished to Lessee by Owner. Notwithstanding anything to the contrary contained
herein, the provisions of this Section 9.12 shall survive any termination of
this Agreement.

 

9.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Signature pages may be detached from the
counterparts and attached to a single copy of this Agreement to physically form
one document.

 

9.14 Section 1031 Exchange. Lessee may consummate the purchase of the Related
Assets and the ground lease of the Land as part of a so-called like kind
exchange (the “Exchange”) pursuant to § 1031 of the Internal Revenue Code of
1986, as amended (the “Code”), provided that: (a) the Closing shall not be
delayed or affected by reason of the Exchange nor shall the consummation or
accomplishment of the Exchange be a condition precedent or condition subsequent
to Lessee’s obligations under this Agreement; (b) Lessee shall effect the
Exchange through an assignment of this Agreement, or its rights under this
Agreement, to a qualified intermediary; (c) Owner shall not be required to take
an assignment of the purchase agreement for the relinquished property or be
required to acquire or hold title to any real property for purposes of
consummating the Exchange; and (d) Lessee shall pay any additional costs that
would not otherwise have been incurred by Lessee or Owner had Lessee not
consummated its purchase through the Exchange. Owner shall not by this agreement
or acquiescence to the Exchange have its rights under this Agreement affected or
diminished in any manner or be responsible for compliance with or be deemed to
have warranted to Lessee that the Exchange in fact complies with § 1031 of the
Code.

 

24



--------------------------------------------------------------------------------

9.15 Survival. Unless otherwise expressly provided in this Agreement to the
contrary, all representations, warranties and covenants of Owner and Lessee
under this Agreement shall survive the Closing, Owner’s execution and delivery
of the Deed, and Owner’s and Lessee’s execution and delivery of the Ground
Lease.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

OWNER:   LESSEE:

THE BOARD OF TRUSTEES OF THE

LELAND STANFORD JUNIOR

UNIVERSITY

 

3301 HILLVIEW HOLDINGS, INC.,

a Delaware corporation

By: Stanford Management Company

       

    By:

 

    /s/    Jean Snider

--------------------------------------------------------------------------------

 

By:

 

    /s/    DAVID W. RICE

--------------------------------------------------------------------------------

    Its:

 

    DIRECTOR, SRP

--------------------------------------------------------------------------------

 

Its:

 

    EXECUTIVE VICE PRESIDENT

--------------------------------------------------------------------------------

       

By:

 

 

--------------------------------------------------------------------------------

       

Its:

 

 

--------------------------------------------------------------------------------

 

25



--------------------------------------------------------------------------------

Acceptance by Title Company

 

The Title Company acknowledges receipt of the foregoing Agreement and accepts
the instructions contained herein.

 

Dated: June 3, 2003

 

First American Title Guaranty Company

   

By:

 

/s/    MICHAEL D. HICKEY

--------------------------------------------------------------------------------

   

Name:

 

Michael D. Hickey

--------------------------------------------------------------------------------

   

Title:

 

ASST V.P.

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibits

 

A – Property Description

B – Ground Lease

C – Access Agreements

D – H-P Access Agreement

E – Disapproved Title Matters

F – Permitted Exceptions

G – Memorandum of Lease

H – Deed

I – General Assignment

J – Guaranty



--------------------------------------------------------------------------------

EXHIBIT A

 

PROPERTY DESCRIPTION

 

LEGAL DESCRIPTION

 

Real property in the City of Palo Alto, County of Santa Clara, State of
California, described as follows:

 

Beginning at a concrete highway monument situate on the Southwesterly line of El
Camino Real (State Highway) opposite Engineer’s Station 144+27.00, as surveyed
by the California Division of Highways, as said Southwesterly line was
established by that Decree in Condemnation, a certified copy of which Decree was
filed for record in the Office of the Recorder of the County of Santa Clara,
State of California on July 7, 1930 In Book 520 of Official Records at page 571;
said monument also marks the point of intersection of said Southwesterly line
with the Southeasterly line of that certain 1289 acre tract of land described in
the Deed from Evelyn C. Crosby, et al, to Leland Stanford, dated September 8,
1885, recorded September 8, 1885 to Book 80 of Deeds, at page 382, Santa Clara
County Records, running thence along said Southeasterly line of that certain
1289 acre tract and its Southwesterly prolongation, South 33° 14’ 40” West
4494.10 feet; thence South 56° 45’ 20” East 357.00 feet to the most Southerly
corner of that certain 3.268 acre parcel leased by The Board of Trustees of the
Leland Stanford Junior University to the Prudential Insurance Company of
America, dated December 12, 1958, and recorded December 31, 1958 in Book 4276 of
Official Records, at page 70 and to the true point of beginning of said Property
Two; thence from said true point of beginning along the Southwesterly line of
said parcel so leased to the Prudential Insurance Company of America, North 56°
45’ 20” West 82.53 feet; thence leaving said line South 48° 39’ 32” West 628.80
feet to a point in the Northeasterly line of Hillview Avenue (60.00 feet in
width); thence on the arc of a curve to the right, with a radius of 430.00 feet
(a radial line at the point of beginning of said curve bears South 69° 27’ 05”
West) along said line, through a central angle of 25° 17’ 35” an arc distance of
189.82 feet; thence continuing along said line on the arc of a compound curve to
the right, with a radius of 5030.00 feet, through a central angle of 2° 14’ 04”
an arc distance of 196.15 feet; thence leaving said Northeasterly line of
Hillview Avenue South 85° 10’ 56” East 516.80 feet to a point in the
Northwesterly line of the lands of the Veterans Administration, described as
Parcel B in that Final Judgment enter in the District Court of the United States
in and for the Northern District of California, Southern Division, entitled,
“United States of America, Plaintiff, vs. The Board of Trustees of the Leland
Stanford Junior University, et al, Defendants,” Case No. 34478, a certified copy
of which Judgment was filed for record in the office of the Recorder of the
County of Santa Clara, State of California on March 15, 1956 in Book 3439
Official Records, page 182, Santa Clara County Records, said point also being
the center line of Matadero Creek; thence along said center line and along the
line of the lands of the Veterans Administration, the following courses and
distances: North 22° 59’ 37” East 128.06 feet; North 17° 00’ 52” East 250.02
feet; North 56° 09’ 37” East 64.01 feet; North 82° 55’ 52” East 36.48 feet;
South 69° 47’ 38” East 135.66 feet; North 67° 56’ 49” East 69.95 feet; North 26°
54’ 37” East 31.21 feet; North 17° 14’ 53” West 84.50 feet; North 29° 37’ 22”
East 156.75 feet; North 60° 34’ 52” East 63.66 feet; South 64° 34’ 08” East
109.39 feet; North 75° 41’ 07” East 72.92 feet; and North 60° 51’ 52” East
138.41 feet; thence South 75° 30’ 08” East 147.53 feet to the Northeasterly line
of the above described 1289 acre tract of land; thence along said line North 56°
39’ 40” West 863.14 feet to the most Easterly corner of the above described
3.268 acre parcel; thence along the Southeasterly line thereof, South 33° 14’
40” West 398.50 feet to the true point of beginning.

 

PARCEL ONE-A

 

A nonexclusive easement to operate, inspect, repair, maintain, replace and
remove a sanitary sewer drain with rights of ingress and egress for the purposes
of repair, maintenance and



--------------------------------------------------------------------------------

replacement of said sewer over Grantors property as granted in the Easement
Agreement executed by The Board of Trustees of the Leland Stanford Junior
University and Watkins-Johnson Company, a California corporation recorded April
26, 1999 as Instrument No. 14773428, Official Records, being more particularly
described as follows:

 

A 10.00 foot wide strip of land situate in Property 1 as described in that
certain “Agreement Amending Ground Lease” recorded October 8, 1997 in Document
No. 13890986, Official Records and lying within the City of Palo Alto, County of
Santa Clara, State of California, lying 5.00 feet on both sides of the following
described centerline:

 

Commencing at the most Easterly corner of said Property 1, thence along the
Easterly line of said Property 1, South 22°59’37” West 66.85 and South 27°50’44”
West 164.27 feet to the Northerly line of an existing 22.00 foot Sanitary Sewer
Easement as described in that certain document recorded in Book 4630, page 286,
of Official Records; thence North 79°34’56” West 96.18 feet along said Northerly
line to the True Point of Beginning; thence North 18°10’56” East 211.02 feet to
the Northerly line of said Property 1 and the terminus of said strip.

 

The side lines of said 10.00 foot wide strip to be shortened or lengthened so as
to terminate on said northerly line of said existing easement and said northerly
line of Property 1.

 

APN: 142-17-x014, x024

ARB: 142-17-x014, x024



--------------------------------------------------------------------------------

[MAP OF PROPERTY]



--------------------------------------------------------------------------------

EXHIBIT B

 

GROUND LEASE

 

[A copy of this exhibit has been filed separately as Exhibit 10.16 to this
Annual Report on Form 10-K.]



--------------------------------------------------------------------------------

EXHIBIT C

 

ACCESS AGREEMENTS

 

1. Pipeline and Well Access Agreement, dated April 15, 1994, between
Watkins-Johnson Company, as Grantor, and The Hillview-Porter Regional Program
Management Committee on behalf of The Hillview-Porter Regional Site Responding
Parties, as Permittees.

 

2. Pipeline and Well Access Agreement First Amendment, dated July 1, 1995,
between Watkins-Johnson Company, as Grantor, and The Hillview-Porter Regional
Program Management Committee on behalf of The Hillview-Porter Regional Site
Responding Parties, as Permittees.

 

3. Remediation Agreement between SECOR International Incorporated and
Watkins-Johnson Company dated as of July 13, 1999, as assigned pursuant to the
Assignment of Non-Exclusive Rights Under Remediation Agreement between
Watkins-Johnson Company and The Board of Trustees of the Leland Stanford Junior
University dated as of September 30, 1999, and Assignment of Non-Exclusive
Rights under Remediation Agreement, dated September 30, 1999, between
Watkins-Johnson Company, as Assignor, and The Board of Trustees of the Leland
Stanford Junior University, as Assignee.

 

4. Pipeline and Well Access Agreement, dated May 2, 1994, between Taylor Woodrow
Property Company (California) Inc., as Grantor, and The Hillview-Porter Regional
Program Management Committee on behalf of The Hillview-Porter Regional Site
Responding Parties, as Permittees.

 

5. First Amendment to Pipeline and Well Access Agreement, dated July 1, 1995,
between Taylor Woodrow Property Company (California) Inc., as Grantor, and The
Hillview-Porter Regional Program Management Committee on behalf of The
Hillview-Porter Regional Site Responding Parties, as Permittees.

 

6. Access Agreement, dated April 15, 1994, between The Board of Trustees of the
Leland Stanford Junior University, as Grantor, and The Hillview-Porter Regional
Program Management Committee on behalf of The Hillview-Porter Regional Site
Responding Parties, as Permittees.

 

7. Access Agreement First Amendment, dated July 1, 1995, between The Board of
Trustees of the Leland Stanford Junior University, as Grantor, and The
Hillview-Porter Regional Program Management Committee on behalf of The
Hillview-Porter Regional Site Responding Parties, as Permittees.

 

8. Access Agreement Second Amendment, dated November 1, 1997, between The Board
of Trustees of the Leland Stanford Junior University, as Grantor, and The
Hillview-Porter Regional Program Management Committee on behalf of The
Hillview-Porter Regional Site Responding Parties, as Permittees.



--------------------------------------------------------------------------------

9. Environmental Access Agreement, dated November 1, 1994, between The Board of
Trustees of the Leland Stanford Junior University, as Grantor, and
Watkins-Johnson Company, as Permitee.

 

10. Access Agreement between The Board of Trustees of the Leland Stanford Junior
University and Hewlett-Packard Company dated as of May 22, 1992.



--------------------------------------------------------------------------------

EXHIBIT D

 

H-P Access Agreement

 

1. At its sole expense, Hewlett-Packard shall repair any damage to the real
property or improvements thereon to the extent that such damage is caused by the
activities of Hewlett-Packard herein permitted.

 

2. Hewlett-Packard shall provide Stanford with the results of any tests
Hewlett-Packard conducts on the property.

 

3. Hewlett-Packard shall take all reasonable and necessary safety and security
precaution in connection with its activities hereunder.

 

4. Hewlett-Packard shall allow a Stanford archeologist (or suitable
representative) to inspect any excavation for the presence of significant
archeological artifacts. The property is not an archaeologically sensitive
property; therefore, Stanford agrees that in no case shall such inspection take
the form of job stoppage unless required by law.

 

5. Where excavation is necessary and the possibility exists of encountering
existing underground utility lines, Hewlett-Packard shall call the Underground
Service Alert organization (800-642-2444) two working days prior to commencing
excavation.

 

6. Hewlett-Packard shall indemnify, defend, save and hold harmless Stanford from
and against (and hereby waives any and all claims against Stanford for) any and
all claims, suits and demands of liability, loss or damage on account of any
loss, injury, death or damage to the extent such loss, injury, death or damage
is caused by the activities of Hewlett-Packard herein permitted. Such loss,
injury, death or damage shall include, but not be limited to, reasonable
attorneys’ fees. Nothing herein shall supersede or affect the terms and
conditions of the Confidential Settlement Agreement between the parties dated as
of May 22, 1992 regarding the 3215 Porter Drive Study Area. In the event of any
conflict, the terms of the Confidential Settlement Agreement shall control.

 

7. Hewlett-Packard shall take all reasonable precautions to safeguard existing
trees during any construction or other RAP activity. Hewlett-Packard is required
to receive written approval from Stanford prior to any removal or pruning of
trees on the property.



--------------------------------------------------------------------------------

Hewlett-Packard Company and Leland Stanford Junior University May 22, 1992

 

8. Upon completion of any groundwater well installed by Hewlett-Packard on the
property, Hewlett-Packard, at its sole expense, promptly shall secure such well
in an appropriate manner consistent with applicable environmental laws and
regulations. Each such well shall be removed or closed in accordance with
applicable government regulations upon receipt of approval for closure of such
well from the DTSC.

 

9. Stanford reserves the right to require Hewlett-Packard, at Hewlett-Packard’s
sole expense, to move and relocate to another location on the property any
conveyance pipeline installed on the property by Hewlett-Packard at any time
upon 90 days’ prior written notice to Hewlett-Packard, if the location of such
pipeline is interfering with the use or development of the property; provided,
however, that any such relocation shall be required only upon obtaining prior
approval of the DTSC of an alternate location on the property.

 

10. Hewlett-Packard shall provide double containment and a leak monitoring plan
for conveyance pipelines between any extraction wells and groundwater treatment
facilities associated with the RAP and shall comply with any and all applicable
standards to prevent leakage or release of Hazardous Substances from the
pipeline on, in, under or about the property.

 

11. Hewlett-Packard shall obtain separate written architectural approval from
Stanford prior to installing any above-ground elements of the RAP on the
property.



--------------------------------------------------------------------------------

EXHIBIT E

 

DISAPPROVED TITLE MATTERS

 

I. Prior to the Closing Date, Owner shall perform the matters described in this
Section I to the reasonable satisfaction of Lessee and the Title Company. All
references in this Exhibit to the “Survey” shall refer to that certain ALTA/ACSM
Land Title Survey of the Property for Stanford Management Company dated March
24, 2003, by Kier & Wright Civil Engineers & Surveyors, Inc. bearing Job No.
88386-42.

 

A. Owner shall grant Lessee a ten-foot wide sanitary sewer easement in the
location generally shown on the Survey as Parcel 3 (but extending to the
existing easement area described below) giving Lessee the right to install,
maintain, repair and replace the sanitary sewer lines serving the Property as
generally shown within such Parcel 3 and giving Lessee the further right to tap
into and use the sanitary sewer lines now or hereafter located within the
existing sanitary sewer easement area described in Book 3799, Page 359 of the
Official Records of Santa Clara County, California (the “Official Records”).
Lessee acknowledges that the existing sanitary sewer easement is being replaced
by the easement shown as Item No. 6 on Exhibit F.

 

B. Owner shall confirm in writing to Lessee and the Title Company that the three
easements affecting the Property as shown in the Memorandum of Lease recorded in
Book 4630, Page 286, Official Records, have been terminated and are of no
further force or effect.

 

C. With respect to the various encroachments shown on the Survey along the
northeasterly boundary of the Property, Owner shall deliver permissive use
letters, sufficient to defeat any claim of adverse possession or prescriptive
rights, to each owner of neighboring parcels from which any improvements
encroach upon the Property. Owner shall cooperate reasonably with Lessee, upon
Lessee’s request from time to time, to assist in mitigating the effects of any
such encroachments that Lessee in good faith determines to have a material
adverse effect upon the use, enjoyment or occupancy of the Property.

 

II. Owner shall use reasonable efforts to perform the matters described in this
Section II to the reasonable satisfaction of Lessee and the Title Company prior
to the Closing Date. If, however, despite Owner’s use of reasonable efforts and
diligence, Owner is unable to complete any of the following items prior to the
Closing Date, then Owner shall complete such remaining items as soon as
reasonably possible after the Closing Date.

 

A. Owner, Lessee and Lockheed Martin shall execute and deliver an easement
agreement regarding the installation, maintenance, repair and replacement of the
existing storm drain lines as shown on the Survey from the “Lands of Lockheed”
to the northwest of the Property, running across the Land and around the
northeasterly portion of Building 4 as shown on the Survey, and exiting the Land
at Matadero Creek as shown on the Survey.



--------------------------------------------------------------------------------

B. Owner shall cause the Land to become a single, separate tax parcel according
to the Official Records of the Santa Clara County Tax Assessor. Owner shall also
deliver to Lessee and the Title Company such evidence as the Title Company may
reasonably require to issue an endorsement to the Title Policy insuring that the
Land constitutes a single, separate tax parcel.

 

C. Owner and the City of Palo Alto shall execute and deliver a modification to
the easement agreement recorded at Book 4079, Page 11, Official Records,
adjusting the easement area along the northeasterly boundary of the Land so that
the overhead power lines shown on the Survey lie within the area of such
easement.



--------------------------------------------------------------------------------

EXHIBIT F

 

PERMITTED EXCEPTIONS

 

1. General and special taxes and assessments for the fiscal year 2003-2004, a
lien not yet due or payable.

 

2. The lien of supplemental taxes, if any, assessed pursuant to Chapter 3.5
commencing with Section 75 of the California Revenue and Taxation Code for which
no Notice of Assessment has been issued.

 

3. An easement for power line and anchor and incidental purposes, recorded May
21, 1958 as Book 4079, page 11 of the Official Records of Santa Clara County,
California (the “Official Records”) in favor of The City of Palo Alto, a
municipal corporation.

 

4. An easement for flood control and storm drainage and incidental purposes,
recorded April 10, 1963 as Book 5977, page 484 of Official Records in favor of
the Santa Clara County Flood Control and Water Conservation District.

 

5. An easement for underground public utilities with right of ingress and egress
and incidental purposes, recorded October 22, 1980 as Book F677, page 56 of
Official Records in favor of The City of Palo Alto, a municipal corporation.

 

6. Matters contained in the document entitled “Easement Agreement”, executed by
The Board of Trustees of the Leland Stanford Junior University and TIBCO
Software, Inc., a Delaware corporation recorded             , 2003 as Instrument
No.              of Official Records.

 

7. The following matters disclosed by an ALTA/ACSM survey made by Kier & Wright
Civil Engineers & Surveyors on March 24, 2003, designated Job No. 88386-42:

 

a. The fact that an overhead power line extends outside the easement granted in
Book 4079, page 11 and across the Southeasterly boundary of said land.

 

b. The fact that a fence, decking and a shed extend across the Northeasterly
boundary of said land.

 

c. Proposed storm drain easement

 

8. Unrecorded Agreement between The Board of Trustees of the Leland Stanford
Junior University, as Grantor, and Watkins-Johnson Company, as Permittee, as
disclosed by a Short Form of Access Agreement recorded February 14, 1995 in Book
N759, page 762, Official Records.



--------------------------------------------------------------------------------

9. Any claim or asserted claim by reason of the facts disclosed or alluded to in
the document entitled “Authorization to Execute Documents” recorded October 30,
1995, in Book P063, page 1867, Official Records.

 

10. Unrecorded Access Agreement between The Board of Trustees of the Leland
Stanford Junior University, as Grantor, and the Hillview-Porter Regional Program
Management Committee in behalf of the Hillview-Porter Regional Site Responding
Parties, as Permittees, as disclosed by a Memorandum of Access Agreement
recorded June 13, 1996 in Book P372, page 1859, Official Records.

 

Second Amendment to Access Agreement dated effective as of November 1, 1997.

 

11. Unrecorded Access Agreement, First Amendment between The Board of Trustees
of the Leland Stanford Junior University, as Grantor, and the Hillview-Porter
Regional Program Management Committee in behalf of the Hillview-Porter Regional
Site Responding Parties, as Permittees, as disclosed by a Memorandum of Access
Agreement recorded June 13, 1996 in Book P372, page 1870, Official Records.

 

12. Unrecorded Pipeline and Wells Access Agreement between Taylor Woodrow
Property Company (California), Inc., as Grantor, and The Hillview-Porter
Regional Program Management Committee on behalf of The Hillview-Porter Regional
Site Responding Parties, as Permittees, with an effective date of May 2, 1994
disclosed by Memorandum of Access Agreement recorded June 13, 1996 in Book P372,
page 1827, Official Records.

 

13. Unrecorded First Amendment to Pipeline and Well Access Agreement between
Taylor Woodrow Property Company (California), Inc., as Grantor, and The
Hillview-Porter Regional Program Management Committee on behalf of The
Hillview-Porter Regional Site Responding Parties, as Permittees, with an
effective date of July 1, 1995 disclosed by Memorandum of Access Agreement
recorded June 13, 1996 in Book P372, page 1881, Official Records.

 

14. Unrecorded Pipeline and Well Access Agreement between Watkins-Johnson
Company, as Grantor, and The Hillview-Porter Regional Program Management
Committee on behalf of The Hillview-Porter Regional Site Responding Parties, as
Permittees, with an effective date of April 15, 1994 disclosed by Memorandum of
Access Agreement recorded June 13, 1996 in Book P372, page 1848, Official
Records.



--------------------------------------------------------------------------------

15. Unrecorded Pipeline and Well Access Agreement, First Amendment between
Watkins-Johnson Company, as Grantor, and The Hillview-Porter Regional Program
Management Committee on behalf of the Hillview-Porter Regional Site Responding
Parties, as Permittees, with an effective date of July 1, 1995 disclosed by
Memorandum of Access Agreement recorded June 13, 1996 in Book P372, page 1837,
Official Records.

 

16. Unrecorded Access Agreement between The Board of Trustees of the Leland
Stanford Junior University and Hewlett-Packard Company dated as of May 22, 1992.



--------------------------------------------------------------------------------

EXHIBIT G

 

Recording Requested By

and When Recorded Return To:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

MEMORANDUM OF LEASE

 

THIS MEMORANDUM OF LEASE is entered into as of             , 2003, by and
between The Board of Trustees of the Leland Stanford Junior University, a body
having corporate powers under the laws of the State of California (“Lessor”),
and                                 , a              corporation (“Lessee”).

 

A. Lessor is the owner of that certain property located in Palo Alto, Santa
Clara County, California, commonly known as 3301-3307 Hillview Avenue, and more
particularly described in attached Exhibit “A”, together with all rights-of-way,
easements and appurtenances benefiting such property (collectively, the “Land”).
Lessor and Lessee are entering into a ground lease of the Land as set forth
below.

 

AGREEMENT

 

NOW THEREFORE, for valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereby agree as follows:

 

1. Premises. Lessor hereby leases the Land to Lessee and Lessee hereby leases
the Land from Lessor, upon the terms and conditions of that certain unrecorded
ground lease dated of even date herewith (the “Ground Lease”) between Lessor and
Lessee, the terms and conditions of which are incorporated herein by this
reference.

 

2. Term. The term of the Ground Lease commences on             , 2003, and
expires, if not sooner terminated pursuant thereto, on
                                ,             .

 

3. Options. Lessee has no renewal or extension options, and no option to
purchase the Land.

 

4. Controlling Document. This Memorandum of Lease is subject to all the terms
and conditions of the Ground Lease. Should there be any inconsistency between
the terms of this instrument and the Ground Lease, the terms of the Ground Lease
shall prevail.



--------------------------------------------------------------------------------

5. Counterparts. This Memorandum of Lease may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto, by their duly authorized
representatives, have executed this Memorandum of Lease as of the date first
above written.

 

LESSOR:

THE BOARD OF TRUSTEES OF THE

LELAND STANFORD JUNIOR UNIVERSITY

By:

 

Stanford Management Company

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

LESSEE:

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

[ ACKNOWLEDGMENTS ATTACHED ]



--------------------------------------------------------------------------------

EXHIBIT H

 

DEED

 

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO

AND MAIL TAX STATEMENTS TO

 

--------------------------------------------------------------------------------

GRANT DEED

 

FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,

 

THE BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY (“Grantor”)

 

hereby grants to

 

                                    , a                      corporation
(“Grantee”)

 

all improvements, buildings, structures, systems, facilities, fixtures,
landscaping, fences and parking areas located on the following described real
property in the County of Santa Clara, State of California:

 

See Exhibit A attached hereto and incorporated herein by this reference.

 

TOGETHER WITH any and all machinery, equipment, apparatus and appliances that
are incorporated into the foregoing and used in connection with the operation or
occupancy of the foregoing and/or the land described in Exhibit A, including,
without limitation, all electrical, mechanical, structural, heating,
ventilation, air conditioning and other equipment and operating systems.

 

LESS AND EXCEPT the “Remediation Systems”, as defined in the Ground Lease
described in the Memorandum of Lease dated the date hereof between Grantor and
Grantee regarding the land described in Exhibit A and recorded in the Official
Records of Santa Clara County, California, on or about the date that this Grant
Deed is recorded in such records.



--------------------------------------------------------------------------------

NOTE: THIS GRANT DEED SHALL NOT CONVEY ANY FEE INTEREST IN THE LAND DESCRIBED IN
EXHIBIT A.

 

Dated:                    , 2003

 

THE BOARD OF TRUSTEES OF THE LELAND

STANFORD JUNIOR UNIVERSITY

   

By: Stanford Management Company

   

    By:

 

 

--------------------------------------------------------------------------------

   

    Its:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit A (to Deed)



--------------------------------------------------------------------------------

EXHIBIT I

 

GENERAL ASSIGNMENT

 

THIS GENERAL ASSIGNMENT (the “Assignment”) is made as of                     ,
2003, between the Board of Trustees of the Leland Stanford Junior University, a
body having corporate powers under the laws of the State of California
(“Assignor”), and                                  (“Assignee”).

 

Assignor and Assignee are the parties to that certain Agreement to Lease and
Sell Assets dated as of                     , 2003 (the “Agreement to Lease”)
regarding the improved real property described on Exhibit A. Capitalized terms
used herein and not defined shall have the meanings given them in the Agreement
to Lease.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

 

1. Assignor assigns and transfers to Assignee, and Assignee hereby accepts, all
of Assignor’s right, title and interest in, under and to the Other Assets, the
definition of which is attached hereto as Exhibit B.

 

2. Assignor agrees to indemnify, defend and hold Assignee harmless from and
against any and all losses, costs, claims, damages, liabilities and expenses,
including, without limitation, reasonable attorneys’ fees and expenses, arising
out of or relating to events or conditions occurring prior to the date hereof
and arising out of Assignor’s obligations under or relating to the Other Assets.

 

3. Assignee agrees to indemnify, defend and hold Assignor harmless from and
against any and all losses, costs, claims, damages, liabilities and expenses,
including, without limitation, reasonable attorneys’ fees and expenses, arising
out of or relating to events or conditions occurring on or after the date hereof
and arising out of Assignee’s obligations under or relating to the Other Assets.

 

3. In the event of any legal or equitable proceeding to enforce any of the terms
or conditions of this Assignment, or any alleged disputes, breaches, defaults or
misrepresentations in connection with any provision of this Assignment, the
prevailing party in such proceeding shall be entitled to recover its reasonable
costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs of defense paid or incurred in good faith.

 

4. This Assignment shall inure to the benefit of and be binding upon the parties
hereto and their respective permitted successors and assigns.

 

5. If any provision of this Assignment as applied to either party or to any
circumstance shall be adjudged by a court of competent jurisdiction to be void
or



--------------------------------------------------------------------------------

unenforceable for any reason, the same shall in no way affect (to the maximum
extent permissible by law) any other provision of this Assignment, the
application of any such provision under circumstances different from those
adjudicated by the court, or the validity or enforceability of this Assignment
as a whole.

 

6. This Assignment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Signature pages may be detached from the counterparts and
attached to a single copy of this Assignment to physically form one document.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment as of
the day and year first above written.

 

ASSIGNOR:

THE BOARD OF TRUSTEES OF THE

LELAND STANFORD JUNIOR UNIVERSITY

 

By: Stanford Management Company

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

ASSIGNEE:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

EXHIBIT B TO GENERAL ASSIGNMENT

 

All tangible and intangible assets of any nature relating exclusively to the
Property, including, without limitation, the following (if any): (i) all
licenses, permits, approvals and entitlements (including, without limitation,
all land use and development rights and approvals); (ii) all warranties and
guaranties on the Improvements, to the extent such warranties and guaranties are
assignable; (iii) all plans, specifications, architectural and engineering
drawings and prints relating to the Improvements; (iv) the name or address of
the buildings (but not the name “Stanford Research Park” except as a geographic
identification); (v) the Space Lease and all contract rights related to the
construction, operation, ownership or management of the Property; (vi) insurance
proceeds and condemnation awards or claims thereto to be assigned to Lessee
under the Agreement to Lease; (vii) all books and records relating to the
Property; (viii) all fixtures and personal property used by Owner in connection
with the Property; and (ix) any other intangible property used by Owner in
connection with the Property



--------------------------------------------------------------------------------

EXHIBIT J

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (“Guaranty Agreement”) is made effective as of
                    , 2003 (the “Effective Date”), by TIBCO SOFTWARE, INC., a
Delaware corporation (“Guarantor”), for the benefit of THE BOARD OF TRUSTEES OF
THE LELAND STANFORD JUNIOR UNIVERSITY (“Owner”).

 

R E C I T A L S

 

A. Owner and 3301 Hillview Holdings, Inc., a Delaware corporation (“Lessee”),
entered into that certain Agreement to Lease and to Sell Assets dated
                    , 2003 (the “Agreement to Lease”), pursuant to which Owner
agreed to sell the Related Assets (as defined in the Agreement to Lease) to
Lessee and ground lease to Lessee that certain premises located in the City of
Palo Alto, County of Santa Clara, State of California (as more particularly
described in the Agreement to Lease, the “Premises”) under the terms and
conditions of the ground lease mutually agreed to by Owner and Lessee (the
“Ground Lease”).

 

B. In order to induce Owner to enter into the Agreement to Lease, Owner requires
that Guarantor guarantee to Owner the full and faithful performance of the
Obligation (as defined below).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce Owner to enter into the
Agreement to Lease, Guarantor and Owner hereby agree as follows:

 

1. Term. This Guaranty Agreement shall be effective as of the Effective Date and
shall continue until the six (6) year anniversary of the Effective Date (the
“Term”); provided that if the statute of limitations in the State of California
applicable to fraudulent conveyances is extended, the Term shall be extended
accordingly for up to a maximum Term of eight (8) years from the Effective Date.
Notwithstanding the foregoing, if an Insolvency Proceeding (as defined below) is
commenced prior to the expiration of the Term, in no event shall the Term expire
until the Insolvency Proceeding has been fully and finally resolved.

 

2. Guaranty of Obligation. Guarantor hereby irrevocably and unconditionally
guarantees to Owner and its successors and assigns, that, if during the Term
Owner is required to refund the Purchase Price (as defined in the Agreement to
Lease), or any part thereof (the “Refund Amount”), to Lessee pursuant to a final
and nonappealable order or determination in an Insolvency Proceeding (a “Refund
Order”), upon receipt of written notice from Owner of such Refund Order and the
Refund Amount, Guarantor shall immediately pay such Refund Amount to Owner (the
“Obligation”). “Insolvency Proceeding” as used herein means (a) any case, action



--------------------------------------------------------------------------------

or proceeding before any court or other governmental authority relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of debtors, or (b) any general assignment for the benefit
of creditors, composition, marshalling of assets for creditors or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of case (a) and (b) undertaken under federal, state or
foreign law, including Title 11 of the United States Code and the related
Bankruptcy Rules.

 

3. Waivers. Guarantor hereby knowingly and irrevocably waives all rights to
require Owner to proceed against Lessee or any other person, firm or
corporation, or to apply any other security or collateral Owner may hold at any
time or to pursue any other remedy hereunder, under the Agreement to Lease or
otherwise. Owner may proceed against Guarantor for any amounts or any acts
hereby guaranteed without taking action against or joining Lessee or any other
person, firm or corporation, and without proceeding against or applying any
other security or collateral Owner may hold, before taking action against
Guarantor. Owner shall be under no obligation whatsoever to make or give to
Guarantor or to Lessee or any other person demand, protest, dishonor,
presentment for payment, notice of protest, notice of nonpayment, notice of
default, notice of acceptance, notice of existence, notice of adverse change in
Lessee’s financial condition or of any fact that might increase Guarantor’s
risk, notice of dishonor, or any other kind of notice or demand, and Guarantor
hereby knowingly and voluntarily waives demand, protest, dishonor, presentment
for payment, notice of default, notice of acceptance, notice of existence,
notice of dishonor, notice of adverse change in Lessee’s financial condition or
of any fact that might increase Guarantor’s risk, and notice or demand of any
other kind or nature, in connection with the Obligation or any collateral which
may be held by Owner in connection with the Obligation.

 

4. Owner’s Exercise of Powers. Owner shall not be obligated to exercise any of
the powers or authority hereby given it, and the exercise by Owner of any or all
of such powers and authority and all acts and omissions of Owner with respect
hereto are hereby consented to by Guarantor. No exercise by Owner of and no
omission of Owner to exercise any such power or authority and no dealing by
Owner with Lessee, Lessee’s successors or assigns, Guarantor, or any
co-guarantor or any collateral, and no impairment or suspension of any right or
remedy of Owner against Lessee, Guarantor, any co-guarantors, or any collateral,
shall in any way suspend, discharge, release, exonerate or otherwise affect
Guarantor’s obligations hereunder or any security furnished by Guarantor at any
time or give to Guarantor any right or recourse against Owner or any offset or
defense against Guarantor’s obligations hereunder, all except to the extent
Owner has actually recovered any monies from Guarantor on account of the
Obligation.

 

5. Additional Waivers by Guarantors. Guarantor hereby knowingly and voluntarily
waives all rights under section 2845 of the California Civil Code and any
defense arising out of the absence, impairment or loss of any right of
reimbursement or subrogation or other right or remedy of Guarantor against
Lessee or any security, whether resulting from any exercise or any election of
remedy or remedies by Owner or

 

-2-



--------------------------------------------------------------------------------

otherwise. Guarantor hereby knowingly and irrevocably waives any defense arising
by reason of any disability or other defense or by reason of the cessation from
any cause whatsoever of the liability of Lessee, its successors or assigns.
Guarantor hereby knowingly and irrevocably waives any setoff, defense or
counter-claim which Guarantor may have or claim to have against Owner. Guarantor
hereby knowingly and irrevocably waives all rights under section 2849 of the
California Civil Code. Without limiting the generality of the foregoing or any
other provision hereof, Guarantor hereby knowingly and irrevocably waives all
rights and benefits which might otherwise be available to Guarantor as
suretyship defenses.

 

6. Subordination. Any and all indebtedness and obligations of Lessee now or
hereafter held by Guarantor are hereby subordinated to the obligations of Lessee
to Owner. After any Refund Order is issued, such indebtedness of Lessee to
Guarantor shall, if Owner so requests, be collected, enforced, received and held
by Guarantor as trustee for Owner, and all monies collected, enforced, received
and held shall be paid to Owner on account of the Obligation to Owner, but
without reducing or affecting in any manner the liability of Guarantor under the
other provisions of this Guaranty Agreement, except to the extent Owner has
actually received any monies from Guarantor on account of the Obligation.

 

7. Modification of Obligation. Guarantor hereby authorizes Owner, without notice
to, demand of, or consent from Guarantor, and without affecting the liability of
Guarantor to Owner under this Guaranty Agreement, from time to time, (a) to take
and hold security for the Obligation, and exchange, enforce, waive, surrender,
modify, change, renew, continue, compromise or release in whole or in part any
such security, (b) to apply such security and direct the order or manner of sale
thereof as Owner in its sole discretion may determine, and (c) to release or
substitute, in whole or in part, Lessee or any guarantor of any or all of the
Obligation. Guarantor shall be and remain bound under this Guaranty Agreement
notwithstanding Owner taking any of the foregoing actions.

 

8. Continuing Liability of Guarantor. The liability of Guarantor shall continue
notwithstanding the incapacity, lack of authority (subject to Section 22),
dissolution, reorganization, termination, death or disability of, any other or
others including, without limitation Lessee, and any co-guarantors or sureties,
and the failure by Owner or its transferees to file or enforce a claim against
the estate (either in administration, bankruptcy or other proceeding) of any
other or others including without limitation Lessee and any co-guarantors or
sureties, or to seek any relief from any stay, restraining order, injunction or
other restraint or exercise of any remedy or recourse with respect to any other
or others, including without limitation Lessee and any co-guarantors or sureties
or collateral, shall not operate to release Guarantor from liability hereunder.
Guarantor hereby knowingly and irrevocably waives and agrees not to take
advantage of any defense premised upon any election of remedies by Owner in any
action hereunder or for the enforcement of the Obligation.

 

-3-



--------------------------------------------------------------------------------

9. Waivers of Defense. Without limiting the application of any other term or
provision hereof, Guarantor hereby knowingly and irrevocably waives any and all
defenses to its obligations under this Guaranty Agreement arising or asserted by
reason of:

 

9.1 The lack of perfection or continuing perfection or failure of priority of
collateral security, if any, which may now or hereafter be given for performance
of the Obligation;

 

9.2 The cessation of liability of Lessee or any co-guarantors;

 

9.3 The failure of Owner to marshal assets;

 

9.4 Any act or omission of Owner that results in or aids in the discharge or
release of Lessee or any co-guarantor;

 

9.5 Any law that provides that the obligations of a guarantor must not be larger
in amount nor in other respects more burdensome than that of the principal or
which reduces a guarantor’s obligation in proportion to the principal
obligation;

 

9.6 Any failure of Owner to file or enforce or compromise a claim in any
bankruptcy proceeding;

 

9.7 The election by Owner in any bankruptcy proceeding of the application or
non-application of Section llll(b)(2) of the Federal Bankruptcy Code;

 

9.8 Any extension of credit or the grant of any lien under Section 364 of the
Federal Bankruptcy Code;

 

9.9 Any use of cash collateral under Section 363 of the Federal Bankruptcy Code;

 

9.10 Any agreement or stipulation with respect to the provision of adequate
protection in any bankruptcy proceeding;

 

9.11 The avoidance of any lien in favor of Owner for any reason;

 

9.12 Any Insolvency Proceeding, including any discharge of or bar or stay
against collecting or enforcing all or any of the part of the Obligation;

 

9.13 Any and all rights of contribution, reimbursement or indemnity, until the
Obligation has been paid and performed in full;

 

9.14 The right to enforce any remedy against any other person;

 

-4-



--------------------------------------------------------------------------------

9.15 The right, if any, to the benefit of, or to direct the application of any
security held by Owner, and, until the Obligation has been paid and performed in
full, all rights of subrogation, any right to enforce any remedy which Owner now
has or hereafter may have against Lessee, and any right to participate in any
security now or hereafter held by Owner;

 

9.16 The benefits or defenses, if Guarantor is entitled to any benefits or
defenses, of any or all anti-deficiency statutes or single-action legislation,
including, without limitation, the provisions of California Code of Civil
Procedure Sections 580a, 580b, 580d and 726; and

 

9.17 The rights, benefits and defenses arising out of or under California Civil
Code Section 2819 resulting from alteration, impairment or suspension in any
respect or by any means of the Obligation arising under the Agreement to Lease
or any of Owner’s rights or remedies under the Agreement to Lease, without
Guarantor’s prior consent.

 

9.18 Without limitation of the foregoing, Guarantor waives all rights and
defenses arising out of an election of remedies by the creditor, even though
that election of remedies, such as nonjudicial foreclosure with respect to
security for a guaranteed obligation, has destroyed the guarantor’s rights of
subrogation and reimbursement against the principal by the operation of Section
580d of the Code of Civil Procedure or otherwise.

 

10. Guaranty Agreement Unaffected by Bankruptcy. This Guaranty Agreement will
continue unchanged by any bankruptcy, reorganization, dissolution, insolvency or
Insolvency Proceeding of Lessee, Guarantor, any co-guarantor, any successor or
assign of Lessee, or any other or others. Neither Guarantor’s obligations
hereunder nor any remedy for the enforcement of this Guaranty Agreement shall be
impaired, modified, changed, released or limited in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of
Lessee, or Lessee’s estate, or any successor or assign of Lessee, or any other
or others, in an Insolvency Proceeding or any remedy for the enforcement
thereof, resulting from the operation of any present or future provision of any
federal bankruptcy laws or similar statutes or from the decision of any court.
Guarantor understands and acknowledges that by virtue of this Guaranty
Agreement, Guarantor has specifically assumed any and all risks of an Insolvency
Proceeding with respect to Lessee, or any other or others. As an example and not
in any way of limitation, a subsequent modification of the Obligation in any
reorganization case concerning Lessee shall not affect the obligation of
Guarantor to pay, perform and discharge the Obligation in accordance with its
original terms. Guarantor will file all claims against Lessee, its successors or
assigns, in any bankruptcy or other proceeding in which the filing of the claims
is required by law upon any proof of claim to be filed in the name of Owner or
Owner’s nominee. In all such cases, whether in administration, bankruptcy, or
otherwise, the person or persons authorized to pay such claim shall pay to Owner
the full amount payable on the claim in the proceeding before making any payment
to Guarantor, and to the full extent necessary for that purpose Guarantor hereby
assigns to Owner all of Guarantor’s rights

 

-5-



--------------------------------------------------------------------------------

to any payments or distributions to which Guarantor otherwise would be entitled.
If the aggregate amount so paid is greater than the guaranteed Obligation then
outstanding, Owner will pay the amount of the excess to the party or parties
entitled thereto.

 

11. Assignment.

 

11.1 Owner shall not have the right, without consent from Guarantor to assign
this Guaranty Agreement in whole or in part. Guarantor may not assign, delegate
or otherwise transfer (a “Transfer”) all or any part of its rights and/or
obligations under this Guaranty Agreement without the express prior written
consent of Owner first had and obtained, which consent may be withheld by Owner
for any reason whatsoever, it being understood that Owner is relying upon the
financial status and integrity of Guarantor in this transaction.

 

11.2 Notwithstanding the foregoing, Guarantor may Transfer its rights and
obligations under this Guaranty Agreement without Owner’s consent in the event
of a Transfer made in connection with a merger, consolidation, sale of
substantially all the assets of any entity or similar transaction, provided that
the transferee has a net worth equal to or greater than the net worth of
Guarantor immediately before the Transfer.

 

11.3 Upon any Transfer (whether or not requiring Guarantor’s consent) Guarantor
shall deliver to Owner (a) at the request of Owner, evidence reasonably
satisfactory to Owner that the net worth requirement set forth in Section 11.2
has been satisfied (if applicable) and (b) a copy of the assignment instrument,
pursuant to which the proposed transferee shall unconditionally assume and agree
to perform and observe all of the obligations to be performed and observed by
Guarantor under this Guaranty Agreement. Upon any permitted Transfer, Guarantor
shall be automatically released from all liability under this Guaranty
Agreement.

 

11.4 Subject to the restrictions on transfer set forth in Sections 11.1, 11.2
and 11.3, this Guaranty Agreement shall be binding upon, and inure to the
benefit of, Owner and Guarantor and their respective estates, personal
representatives, legatees, devisees, heirs, successors and assigns.

 

12. No Discharge. Guarantor’s liability under this Guaranty Agreement shall be
primary in that Owner may, at its option, proceed directly against Guarantor
without first having commenced any action, or having obtained any judgment
(other than a Refund Order) against Lessee, its successors, assigns, or any
other or others. Owner shall not be obligated to exercise any of the powers or
authority hereby given it. No exercise by Owner of, and no omission of Owner to
exercise, any such power or authority shall suspend, discharge, release,
exonerate or otherwise affect any of Guarantor’s obligations hereunder.

 

13. Accommodations to Lessee. Guarantor consents without further notice to
extensions of time for performance or other accommodations to Lessee, its
successors, assigns, or any other or others, and such may be given and shall not
be deemed to release Guarantor hereunder.

 

-6-



--------------------------------------------------------------------------------

14. No Subrogation; Additional Waivers; Remedies Cumulative. Until the
expiration of the Term, Guarantor shall not have any right of subrogation,
reimbursement or indemnity against Lessee, and Guarantor hereby knowingly and
irrevocably waives any benefit of and any right to participate in the use of
collateral, if any, and knowingly and voluntarily waives any right to enforce
any remedy which Owner or its successor or assigns now have or may hereafter
have against Lessee or any property of Lessee. Guarantor hereby authorizes and
empowers Owner at its sole discretion and without any notice to Guarantor
whatsoever, to exercise any right or remedy against Lessee, its successors,
assigns, or any other or others, which Owner may have. All rights, powers and
remedies of Owner hereunder shall be cumulative and shall be in addition to all
rights, powers and remedies given to Owner by law.

 

15. Continuing and Irrevocable Guaranty. This Guaranty Agreement is an
irrevocable, continuing guaranty and Guarantor agrees that this Guaranty
Agreement shall remain in full force and effect until the expiration of the
Term, regardless of the expiration or earlier termination of the Agreement to
Lease or the Ground Lease, and regardless of the bankruptcy, reorganization,
dissolution or insolvency of Lessee, its successors and assigns, and regardless
of any actual, attempted, or purported assignment, sublease, or other transfer
of all or any portion of Lessee’s interest in the Agreement to Lease or the
Ground Lease. Guarantor further agrees that this Guaranty Agreement may not be
revoked by Guarantor. If any provision of this Guaranty Agreement is held to be
invalid or unenforceable, the validity and enforceability of the other
provisions of this Guaranty Agreement shall not be affected. This Guaranty
Agreement is a primary and original obligation of Guarantor, and shall remain in
full force and effect notwithstanding future changes of conditions, including
any changes in law or invalidity or irregularity in the creation of the
Obligation.

 

16. Costs of Collection; Governing Law; Venue. In the event any action or legal
proceeding is brought to enforce, interpret, protect or establish any term or
covenant of this Guaranty Agreement or right or remedy of either party, the
prevailing party shall be entitled to recover as a part of such action or
proceeding reasonable attorneys’ fees and court costs, including costs of
appeal, paralegals’ and experts’ fees as may be fixed by the court or jury. The
term “prevailing party” shall mean the party who receives substantially the
relief requested, whether by settlement, dismissal, summary judgment, judgment
or otherwise. This Guaranty Agreement shall be governed by and construed in
accordance with the laws of the State of California. Guarantor consents to
jurisdiction and service of process within California for any action arising
under this Guaranty Agreement. Venue in any action brought to interpret or
enforce this Guaranty Agreement shall lie in Santa Clara County, California.

 

17. Additional Waivers and Disclaimers. In giving this Guaranty Agreement,
Guarantor is not concerned with Lessee’s financial condition and hereby
knowingly and irrevocably waives any right Guarantor may possess to require
Owner to

 

-7-



--------------------------------------------------------------------------------

disclose to Guarantor any information Owner may now or hereafter possess
concerning Lessee’s present or future character, credit, collateral or financial
condition. Guarantor assumes the responsibility for being and keeping informed
of the financial condition of Lessee and of all circumstances bearing upon the
risk of non-payment and nonperformance of the Obligation which diligent inquiry
would reveal. It is not necessary for Owner to inquire into the powers of Lessee
or of the officers, partners, shareholders, joint venturers or agents, if any,
acting or purporting to act on Lessee’s behalf, and the Obligation made,
undertaken or created in reliance upon the professional exercise of such powers
are guaranteed hereunder. The Agreement to Lease shall be deemed to have been
made at Guarantor’s special instance and request and in consideration of and in
reliance upon this Guaranty Agreement. If all or any portion of the Obligation
guaranteed hereunder is paid, performed or discharged, the obligations of
Guarantor hereunder shall continue and remain in full force and effect in the
event that all or any part of such payment, performance or discharge is avoided
or recovered directly or indirectly from Owner as a preference, fraudulent
transfer or otherwise under the Federal Bankruptcy Code or any other federal or
state laws, irrespective of (i) any notice of revocation given by Guarantor
prior to such avoidance or recovery and (ii) full payment, performance and
discharge of all of the Obligation.

 

18. No Waiver; Amendment. No provision of this Guaranty Agreement or right of
Owner under this Guaranty Agreement can be waived, nor can Guarantor be released
from its obligations under this Guaranty Agreement, except by a writing duly
executed by an authorized representative of Owner. Guarantor shall continue to
be liable under the terms of this Guaranty notwithstanding the transfer by
Lessee of all or any portion of its interest in the Agreement to Lease, the
Ground Lease or the Premises. This Guaranty Agreement may not be modified or
amended except in a writing executed by a duly authorized representative of
Owner and by Guarantor. Under no circumstances shall Owner have any obligation
whatsoever to modify or amend this Guaranty Agreement.

 

19. Entire Agreement; Captions. This Guaranty Agreement embodies the entire
agreement of Guarantors and Owner with respect to the matters set forth herein,
and supersedes all prior and contemporaneous agreements (whether oral or
written) between Guarantor and Owner with respect to the matters set forth
herein. No course of prior dealing between Guarantor and Owner, no usage of
trade, and no parole or extrinsic evidence of any nature shall be used to
supplement, modify or vary any of the terms hereof. There are no conditions to
the full effectiveness of this Guaranty Agreement. The captions and paragraph
headings used in this Guaranty Agreement are for the purposes of convenience
only, and shall not be construed to limit or extend the meaning of any part of
this Guaranty Agreement.

 

20. Representations and Warranties. Guarantor represents and warrants to Owner
that: (a) this Guaranty Agreement has been duly authorized, executed and
delivered to Owner by Guarantor; (b) this Guaranty Agreement is a valid and
legally binding obligation of Guarantor, enforceable in accordance with its
terms, except as such validity, binding nature or enforceability may be limited
by bankruptcy, insolvency,

 

-8-



--------------------------------------------------------------------------------

reorganization, arrangement, moratorium or other laws or court decisions
relating to or affecting the rights of creditors generally; and (c) Guarantor
has received a true, correct and complete copy of and is fully familiar with the
Agreement to Lease and represents and warrants that to the best of its
knowledge, all necessary action has been taken by Lessee to authorize Lessee’s
execution and delivery of the Agreement to Lease.

 

-9-



--------------------------------------------------------------------------------

21. Notices. Any notice, demand or request required hereunder shall be given in
writing (at the addresses set forth below) by any of the following means: (a)
personal service; (b) facsimile transmission; (c) overnight courier; or (d)
registered or certified, first class mail, return receipt requested.

 

If To Guarantor:

 

TIBCO Software, Inc.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

Facsimile:

 

 

--------------------------------------------------------------------------------

 

If To Owner:

 

The Board of Trustees of the

Leland Stanford Junior University

Stanford Management Company

2770 Sand Hill Road

Menlo Park, CA 94025

Attention: Director, Stanford Research Park

 

Such addresses may be changed by notice to the other parties given in the same
manner as above provided. Any notice, demand or request sent pursuant to either
subsection (a) or (b) hereof shall be deemed received upon such personal service
or upon confirmed transmission by electronic means. Any notice, demand or
request sent pursuant to subsection (c) shall be deemed received on the business
day immediately following deposit with the overnight courier, and, if sent
pursuant to subsection (d) shall be deemed received forty-eight (48) hours
following deposit into the mail.

 

22. Termination of Guarantor’s Obligation. Notwithstanding anything to the
contrary contained herein, in the event the Agreement to Lease and the Ground
Lease are rescinded and the transactions contemplated thereunder are unwound
pursuant to a final and nonappealable order or determination by a court of
competent jurisdiction in an action brought by a governmental entity or any
third-party other than Guarantor or an Affiliate of Guarantor, Guarantor’s
obligations hereunder, including the Obligation, shall immediately terminate.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor, has executed this Guaranty Agreement as of the
Effective Date first above written.

 

GUARANTOR:

TIBCO SOFTWARE, INC.,

a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

 

-11-